                                                     Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 1 of 59



                                             1   Michael F. Ram (SBN 104805)
                                                 Aaron M. Sheanin (SBN 214472)
                                             2   mram@robinskaplan.com
                                             3   asheanin@robinskaplan.com
                                                 ROBINS KAPLAN LLP
                                             4   2440 W El Camino Real, Suite 100
                                                 Mountain View, CA 94040
                                             5   Telephone: (650) 784-4040
                                             6   Kellie Lerner (Pro Hac Vice to be filed)
                                             7   Hollis Salzman (Pro Hac Vice to be filed)
                                                 William Reiss (Pro Hac Vice to be filed)
                                             8   David Rochelson (Pro Hac Vice to be filed)
                                                 klerner@robinskaplan.com
                                             9   hsalzman@robinskaplan.com
                                                 wreiss@robinskaplan.com
                                            10   drochelson@robinskaplan.com
R OBINS K APLAN LLP




                                            11   ROBINS KAPLAN LLP
            A TTORNEYS A T L AW




                                                 399 Park Avenue, Suite 3600
                                            12   New York, NY 10022
                          M OUNTAIN V IEW




                                                 Telephone: (212) 980-7400
                                            13
                                                 Attorneys for Plaintiff and the Proposed Classes
                                            14

                                            15                                  UNITED STATES DISTRICT COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                            16

                                            17    LOGAN MITCHELL, individually and on behalf                Case No. ____
                                                  of all others similarly situated,
                                            18                                                              COMPLAINT FOR DAMAGES
                                                                                  Plaintiff,                AND DECLARATORY AND
                                            19                      v.                                      EQUITABLE RELIEF
                                            20
                                                  PLAID INC., a Delaware corporation,                       CLASS ACTION
                                            21
                                                                                  Defendant.                DEMAND FOR JURY TRIAL
                                            22

                                            23
                                                        Plaintiff Logan Mitchell (“Plaintiff”), individually and as representative of a class of
                                            24
                                                 similarly situated persons, by her undersigned counsel, alleges as follows against Defendant Plaid
                                            25
                                                 Inc. (“Plaid”):
                                            26
                                                                         I.   INTRODUCTION
                                            27
                                                        1.         Imagine there is a company that knows every dollar you deposit or withdraw, every
                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 2 of 59



                                             1   dollar you charge or pay to your credit card, and every dollar you put away for retirement, within

                                             2   hours after you make the transaction. Imagine this includes every book or movie ticket or meal you

                                             3   purchase, every bill you pay to a doctor or hospital, and every payment you make (or miss) on your

                                             4   mortgage, student loan or credit card bill. Imagine this company maintains a file on you containing

                                             5   all of this information going back five years. Imagine that this company uses your username and

                                             6   password to log into the online account you maintain with your bank and updates that file multiple

                                             7   times a day to stay up to date on every financial move you make.

                                             8          2.      Imagine this company is not your bank. Imagine that, as far as you know, you never

                                             9   provided your username and password to this company or otherwise authorized it to access your

                                            10   online accounts. Imagine you never heard of this company at all.
R OBINS K APLAN LLP




                                            11          3.      That company exists. It is called Plaid. And this is exactly what it does.
            A TTORNEYS A T L AW




                                            12          4.      Plaid is one of the most successful tech startups in the financial technology, or
                          M OUNTAIN V IEW




                                            13   “fintech,” industry. It is perhaps the biggest tech company you’ve never heard of.

                                            14          5.      In January 2020, VISA purchased Plaid for $5.3 billion based, in part, on the

                                            15   “immense” universe of consumer data that Plaid has compiled, including years of highly detailed

                                            16   transaction history for as many as 200 million accounts from 11,000 financial institutions.

                                            17          6.      Plaid accumulated that data by serving as the “data plumbing” for popular mobile

                                            18   applications (or “apps”) that allow users to transfer money to friends and businesses, such as

                                            19   Venmo, Stripe, and Cash App (f/k/a Square Cash), or make investments, like Robinhood. When a

                                            20   user of one of those apps tries to connect her bank account in order to fund such transfers, Plaid

                                            21   provides the link between the app and the bank. But when a user types in her username and

                                            22   password, Plaid does not simply pass the user along to the bank. Plaid keeps the credentials for

                                            23   itself and uses them to download incredibly detailed information on thousands of transactions,

                                            24   going back five years and going forward in perpetuity. The scope of the data Plaid gathers bears no

                                            25   relation to the service it provides, namely, connecting the user’s bank account to the consumer-

                                            26   facing fintech app.

                                            27          7.      Plaid has succeeded in creating what it calls the greatest database of consumer

                                            28   transactional data in history through a decade-long campaign of lies and deceit. At the heart of

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               -2-
                                                     Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 3 of 59



                                             1   Plaid’s scheme is a bait and switch—a sophisticated imitation of the logos and branding of major

                                             2   financial institutions, designed to fool users into thinking that they are interacting directly with their

                                             3   banks when in fact they are interacting only with Plaid. After Plaid has gathered reams of a user’s

                                             4   sensitive personal data, Plaid aggregates the data with that of millions of other users, chops it up,

                                             5   and sells it to the highest bidder. These invasions of privacy are not incidental to an otherwise valid

                                             6   business model. Plaid’s very purpose is to invade users’ privacy for profit.

                                             7           8.      Plaid’s conduct caused substantial harm to Plaintiff and Class Members, including

                                             8   by destroying their rights to indemnification for improper withdrawals from their bank accounts,

                                             9   by otherwise impairing the integrity of their data, and by damaging their dignitary rights.

                                            10           9.      Accordingly, Plaintiff brings this action on behalf of herself and a class of all others
R OBINS K APLAN LLP




                                            11   similarly situated for compensatory, punitive, and exemplary damages, as well as declaratory and
            A TTORNEYS A T L AW




                                            12   injunctive relief requiring, among other things, that Plaid cease its illegal conduct and disgorge the
                          M OUNTAIN V IEW




                                            13   credentials and data it illicitly obtained as well as profits it illicitly acquired.

                                            14                      II.    JURISDICTION AND VENUE

                                            15           10.     Pursuant to 28 U.S.C. § 1331, this Court has original subject matter jurisdiction over

                                            16   the claims that arise under the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and the Stored

                                            17   Communications Act, 18 U.S.C. § 2701.

                                            18           11.     This Court also has supplemental jurisdiction over the asserted state law claims

                                            19   pursuant to 28 U.S.C. § 1367.

                                            20           12.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(d) under the Class

                                            21   Action Fairness Act because the amount in controversy exceeds $5,000,000, exclusive of interest

                                            22   and costs, and at least one Class member is a citizen of a state different from Plaid.

                                            23           13.     This Court has personal jurisdiction over Defendant because Plaid has conducted

                                            24   business in the State of California, and because Plaid has committed acts and omissions complained

                                            25   of herein in the State of California.

                                            26           14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaid does

                                            27   business in and is subject to personal jurisdiction in this District. Venue is also proper because a

                                            28   substantial part of the events or omissions giving rise to the claims occurred in or emanated from

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                  -3-
                                                     Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 4 of 59



                                             1   this District.
                                                                   III.   INTRADISTRICT ASSIGNMENT
                                             2
                                                         15.      Pursuant to Civil L.R. 3-2(c), assignment to the San Francisco Division of this
                                             3
                                                 District is proper because a substantial part of the conduct which gives rise to Plaintiff’s claims
                                             4
                                                 occurred in the City and County of San Francisco. Plaid markets and deploys its products
                                             5
                                                 throughout the United States, including in San Francisco. Additionally, Plaid is headquartered in
                                             6
                                                 San Francisco and developed the software at issue in this action in this District.
                                             7
                                                                   IV.    THE PARTIES
                                             8
                                                         16.      Plaintiff Logan Mitchell is a citizen of California. She signed up to use the Venmo
                                             9
                                                 apps on or around August 15, 2015 via her mobile phone. She did so in order to send money to and
                                            10
                                                 receive money from friends, family and businesses. At the time, she was not aware of the existence
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                 or role of Plaid; does not recall providing her bank username and password to Plaid; and does not
                                            12
                          M OUNTAIN V IEW




                                                 recall being prompted to read any privacy policy. At the time that Venmo prompted her to connect
                                            13
                                                 her bank account, she believed she was doing so through an official connection with her bank. She
                                            14
                                                 was unaware that she was providing her login credentials to Plaid, or that Plaid would then use
                                            15
                                                 those credentials to download (on a daily basis) her entire transactional history for all accounts
                                            16
                                                 associated with those credentials, or sell that data to third parties. Ms. Mitchell did not consent to
                                            17
                                                 Plaid engaging in any such conduct, did not receive an opportunity to opt out of such conduct and,
                                            18
                                                 if she knew then what she knows now, would not have used Plaid to connect her bank account to
                                            19
                                                 Venmo.
                                            20
                                                         17.      Ms. Mitchell signed up to use Cash App on or around September 20, 2015 via her
                                            21
                                                 mobile phone. She did so in order to send money to and receive money from friends, family and
                                            22
                                                 businesses. At the time, she was not aware of the existence or role of Plaid; does not recall providing
                                            23
                                                 her bank username and password to Plaid; and does not recall being prompted to read any privacy
                                            24
                                                 policy. At the time that Cash App prompted her to connect her bank account, she believed she was
                                            25
                                                 doing so through an official connection with her bank. She was unaware that she was providing her
                                            26
                                                 login credentials to Plaid, or that Plaid would then use those credentials to download (on a daily
                                            27
                                                 basis) her entire transactional history for all accounts associated with those credentials, or sell that
                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                -4-
                                                     Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 5 of 59



                                             1   data to third parties. Ms. Mitchell did not consent to Plaid engaging in any such conduct, did not

                                             2   receive an opportunity to opt out of such conduct and, if she knew then what she knows now, would

                                             3   not have used Plaid to connect her bank account to Cash App.

                                             4          18.     Ms. Mitchell fears that Plaid’s misconduct has increased her risk of identity theft

                                             5   and fraud.

                                             6          19.     Ms. Mitchell has used her bank’s computer systems and servers to send and receive

                                             7   electronic communications related to her accounts, including checking balances, depositing checks,

                                             8   and making transfers.

                                             9          20.     Defendant Plaid Inc. is a financial technology company. Plaid is a Delaware

                                            10   corporation with its principal place of business at 85 Second Street, Suite 400, San Francisco,
R OBINS K APLAN LLP




                                            11   California 94105.
            A TTORNEYS A T L AW




                                            12                    V.     FACTUAL BACKGROUND
                          M OUNTAIN V IEW




                                            13          A.      Founding of Plaid

                                            14          21.     In 2012, two former Bain & Co. consultants named William Hockey and Zach Perret

                                            15   began collaborating on a mobile app designed to help consumers track their finances. Looking back

                                            16   six years later, after Plaid had become a company valued at over a billion dollars, Hockey told a

                                            17   meeting of fintech software developers “how and why we started Plaid.” 1 Initially, he said, he and

                                            18   Perret intended to help consumers “better control their finances,” but soon realized, “[w]e weren’t

                                            19   really consumer guys.” Hockey and Perret determined that because “there wasn’t a good way . . .

                                            20   to get consumers’ transaction history, account data, or anything like that,” they would instead

                                            21   develop Plaid as a “back-end, developer-focused infrastructure company.” Hockey and Perret

                                            22   decided that the planning and financial management (or “PFM”) tools they were building were less

                                            23   interesting to them than “decisioning analysis” and “risk modeling”—in other words, taking from

                                            24   users years of their transaction history and mining that data to make predictions about purchases

                                            25   1
                                                  Deep Dive w/Plaid—William Hockey, Co-Founder & CTO, Cambrian (Sept. 26, 2018),
                                            26   https://www.youtube.com/watch?v=9D5Rwt3DvGg. In his opening remarks, Hockey asked if
                                                 anyone had heard of Plaid. Nearly everyone in the room, consisting of fintech software
                                            27   developers, raised their hands. This shows how well known Plaid is among a small coterie of
                                                 experts, even while it remains almost completely anonymous to the millions of consumers whose
                                            28   data it collects.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF              -5-
                                                     Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 6 of 59



                                             1   they might make. As Hockey and Perret described it at an insular gathering of fintech software

                                             2   developers, 2 “[w]e wanted to know habits and how people were spending,” and then “target people

                                             3   based on how they were spending.” But Hockey and Perret learned that “[t]he problem with existing

                                             4   data sources is you can look back 30 days, 60 days, maybe 90 days. We wanted to look back 5

                                             5   years.” So they designed Plaid such that, as Hockey put it, “[t]he moment a user comes on we can

                                             6   look 2, 3, 4, 5 years back. So the amount of transactions we can actually hold is immense for an

                                             7   individual. That’s 5-6,000 transactions.” Thus, even with just “a couple of users,” Hockey said,

                                             8   “the amount of transactions we can look at is immense and the potential applications are awesome.”

                                             9          22.     Plaid’s product offering thus evolved from a consumer-facing app aimed at helping

                                            10   users plan their financial lives to largely invisible plumbing designed to amass a huge mountain of
R OBINS K APLAN LLP




                                            11   data at consumers’ expense. Even the goal of providing the infrastructure that connects users’
            A TTORNEYS A T L AW




                                            12   financial accounts to fintech apps, which enabled Plaid to accumulate that mountain of sensitive
                          M OUNTAIN V IEW




                                            13   user data in the first place, has since evolved to a new goal: mining that mountain of data for profit.

                                            14   Plaid’s website reveals the shift in the company’s focus. According to the “About Us” page on its

                                            15   website, Plaid “started out by building the technical infrastructure APIs that connect consumers,

                                            16   traditional financial institutions, and developers. Today, we add key insights to the data access we

                                            17   provide with our suite of analytics products.”

                                            18          23.     After Plaid pivoted from its initial mission, the company developed relationships

                                            19   with some of the most popular fintech apps. This included apps that allow people to transfer money

                                            20   or make consumer purchases, such as Venmo, Square’s Cash App and Stripe; buy and sell

                                            21   cryptocurrencies, such as Coinbase; or invest in equities, options and other investment assets, such

                                            22   as Robinhood (together, the “Participating Apps”). Plaid is not an app that a user downloads

                                            23   directly. It does not appear on the Apple or Android app stores that most mobile phone users visit

                                            24   to download apps. Instead, Plaid is embedded in the Participating Apps, adding a functionality that

                                            25   the Participating Apps don’t provide themselves. Plaid persuaded the Participating Apps to allow

                                            26   Plaid to be the data plumbing connecting users to their bank accounts, thus enabling them to make

                                            27   2
                                                  Zach Perret and William Hockey, Plaid.io // NYC Data Business Meetup // Feb 2013, Data
                                            28   Driven NYC (Dec. 5, 2013), https://www.youtube.com/watch?v=_I8DRbFmLKM.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                 -6-
                                                     Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 7 of 59



                                             1   ACH transfers to and from those accounts using the apps.

                                             2          24.     By partnering with the Participating Apps, Plaid gained access to hundreds of

                                             3   millions of consumers. Venmo (now owned by PayPal) has over 52 million active user accounts;

                                             4   Coinbase reportedly has more than 30 million; 3 and Cash App reportedly has more than 24 million.4

                                             5   Stripe’s payment service reportedly is used by millions of businesses, and thus a commensurate

                                             6   number of consumers. 5 Many of those users utilize Plaid to connect their bank accounts to the

                                             7   Participating Apps. Plaid itself claims that it connects to 11,000 financial institutions; that 1 in 4

                                             8   Americans have provided their bank login credentials to Plaid; and that it has gathered data from

                                             9   and retains credentials for as many as 200 million distinct financial accounts.

                                            10          25.     Plaid now describes itself as an “infrastructure” company, but even that description
R OBINS K APLAN LLP




                                            11   conceals Plaid’s true purpose: invading consumers’ privacy for profit. In a 2019 interview, Perret
            A TTORNEYS A T L AW




                                            12   revealed that the name Plaid refers to an algorithm he and Hockey devised to conduct “cross-user
                          M OUNTAIN V IEW




                                            13   comparisons”: comparing users’ transaction patterns to those of other users against the backdrop

                                            14   of Plaid’s database of merchants. The overlapping patterns resembled a crosshatch pattern—hence

                                            15   the name. 6

                                            16          B.      Plaid Deliberately Undermines Industry Standard Security Protocols In
                                                                Order to Trick Users Into Giving Plaid Their Bank Login Credentials
                                            17

                                            18          26.     Plaid has acquired its mountain of consumer data by deceiving consumers into

                                            19   giving Plaid the key to their financial lives: their bank usernames and passwords.

                                            20          27.     Historically, in order to allow a third party access to a bank account, a user had to

                                            21   submit her bank routing and account numbers; transfer a small trial deposit (usually a few cents);

                                            22   and then return to the bank to verify the amount transferred. 7 This could take several days and, in

                                            23   3
                                                   About Us, Coinbase (last visited June 23, 2020), https://www.coinbase.com/about.
                                                 4
                                            24     Daniel Keyes, Square’s Cash App User Base Surges to a Massive 24 Million Monthly Active
                                                 Customers, Business Insider (Feb. 28, 2020), https://www.businessinsider.com/squares-cash-app-
                                            25   reached-24-million-users-and-monetization-surge-2020-2.
                                                 5
                                                   Customers, Stripe (last visited June 23, 2020), https://www.stripe.com/customers.
                                            26   6
                                                   Fireside Chat: Zach Perret, Founder & CEO of Plaid (FirstMark’s Data Driven NYC) at 10:45
                                            27   to 11:45, Data Driven NYC (May 13, 2019), https://www.youtube.com/watch?v=sgnCs34mopw
                                                 (“Perret Interview”).
                                            28   7
                                                   DEEP DIVE with Plaid: Fintech’s Super-Connector, FinTechtris (Oct. 24, 2018),
                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               -7-
                                                     Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 8 of 59



                                             1   the fast moving world of fintech, that delay would cause many potential customers to abandon their

                                             2   adoption of a fintech app. In the terminology of the software world, this reduced new user

                                             3   conversions.

                                             4           28.    One alternative to this arduous process is “OAuth.” Users are likely familiar with

                                             5   this procedure because it has become the industry-standard protocol for users who wish to grant a

                                             6   website or app permission to access certain information from another website or app. Crucially,

                                             7   OAuth “enables apps to obtain limited access (scopes) to a user’s data without giving away a user’s

                                             8   password.” For instance, consider an example in which a user wishes to grant Facebook permission

                                             9   to access her Twitter account so that she can integrate her social media accounts together. Before

                                            10   she can do so, the user will be redirected from Facebook to Twitter, where she must login to ensure
R OBINS K APLAN LLP




                                            11   she is authorized to grant those permissions. 8 Then, a dialogue box pops up, asking which
            A TTORNEYS A T L AW




                                            12   permissions she is granting and which she is denying. The dialogue box might look something like
                          M OUNTAIN V IEW




                                            13   this:

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21                                                                                9

                                            22

                                            23           29.    In this example, note that the user grants Facebook permission to update her Twitter
                                            24

                                            25   https://www.fintechtris.com/blog/2018/10/20/plaid-fintech-super-connector.
                                                 8
                                                   Redirection from the app the user is currently using to the app where it retains the data to which
                                            26   it is granting permission is a hallmark of OAuth. See OAuth 2.0, OAuth (last visited June 23,
                                                 2020), https://oauth.net/2/.
                                            27   9
                                                   See Matt Raible, What the Heck is OAuth?, Okta (June 21, 2017),
                                            28   https://developer.okta.com/blog/2017/06/21/what-the-heck-is-oauth.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               -8-
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 9 of 59



                                             1   profile and even post to the user’s Twitter account (“This application will be able to: . . . Update

                                             2   your profile; Post Tweets for you”), but denies Facebook permission to see the user’s Twitter

                                             3   password (“This application will not be able to: . . . See your Twitter password”). Instead, the user

                                             4   provides her Twitter username and password only to Twitter. Twitter then sends a “token” to

                                             5   Facebook, essentially confirming to Facebook that the user’s login to Twitter was legitimate.

                                             6   Scopes are one of the “central components” and perhaps even “the first key aspect” of OAuth.

                                             7          30.     But as with the old-fashioned way of authorizing a bank account by providing

                                             8   account and routing numbers and waiting for a small deposit, OAuth purportedly undermines an

                                             9   app’s user conversion rate. Because it requires a user to leave the app and be redirected to another

                                            10   app, OAuth supposedly drives consumers away who decide it isn’t worth the trouble.
R OBINS K APLAN LLP




                                            11          31.     So Plaid devised an alternative to traditional bank verification or even OAuth:
            A TTORNEYS A T L AW




                                            12   “Managed OAuth,” which it also calls “Screenless Exchange,” the technology underlying the “Plaid
                          M OUNTAIN V IEW




                                            13   Link” software that Plaid embeds in each of the Participating Apps. Plaid co-founder Perret has

                                            14   described Managed OAuth as “kind of like OAuth, where the OAuth is embedded in the

                                            15   application. It’s not technically OAuth, but it behaves very similarly.” 10

                                            16          32.     Plaid claims that Managed OAuth is “technically” different from OAuth in that it

                                            17   eliminates the need to redirect a user to her bank’s website. 11 But there are several other important

                                            18   distinctions between industry-standard OAuth and Plaid’s Managed OAuth. First, Plaid does not

                                            19   provide a clear dialogue box outlining the scopes of the permissions that the user is granting to

                                            20   Plaid or the permissions the user is denying to Plaid (indeed, the user has no option to deny Plaid

                                            21   any permissions at all).

                                            22          33.     Second, and more importantly, the core principle of OAuth—and what has made it

                                            23   the industry-standard authorization protocol—is that an app like Plaid can obtain limited access to

                                            24
                                                 10
                                                    Perret Interview at 17:30-17:45.May 13, 2019 interview with Zach Perret at Data Driven NYC
                                            25   event at 17:30-17:45, https://www.youtube.com/watch?v=sgnCs34mopw.
                                                 11
                                            26      Eric Showen, Demystifying Screenless Exchange, Fin (Nov. 15, 2016),
                                                 https://fin.plaid.com/articles/demystifying-screenless-exchange/. (“Screenless Exchange
                                            27   combines the security advantages of OAuth—such as tokenization—with the design elements
                                                 offered by solutions like Plaid. Specifically, Screenless Exchange is different because it allows a
                                            28   user to permission access to personal financial data without ever leaving the original app.”)

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                -9-
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 10 of 59



                                             1   a user’s data without accessing the user’s password. But Plaid designed Managed OAuth

                                             2   specifically to circumvent this precaution and to deceive users into giving up their bank usernames

                                             3   and passwords to Plaid. Plaid achieves this fraud by erecting a sophisticated edifice of deceit to

                                             4   trick users into thinking that they are logging into their financial institutions, when in fact they are

                                             5   turning over their credentials to Plaid.

                                             6
                                                        C.      Plaid Deceives Users By Representing Itself To Be Their Financial
                                             7                  Institutions

                                             8          34.     Consider the following hypothetical user experience of Plaid Link. A user

                                             9   downloads Venmo and creates an account, with the intent of sending money to a friend. Because it

                                            10   is her first time using the app, she has no balance in her Venmo account, and needs to connect her
R OBINS K APLAN LLP




                                            11   checking account in order to have funds to transfer. After clicking on “Add bank or card...,” the
            A TTORNEYS A T L AW




                                            12   user will see the below message pop up:
                          M OUNTAIN V IEW




                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22          35.     The user sees two options: “instant verification” or “manual verification.” Manual
                                            23   verification refers to the process of using a bank’s routing and account number and sending a small
                                            24   deposit. As the dialogue box indicates, this can take up to 3 business days.
                                            25          36.     If the user selects instant verification, Venmo will display the following dialogue
                                            26   box:
                                            27

                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 10 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 11 of 59



                                             1

                                             2

                                             3

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10           37.    The dialogue box states, “Venmo uses Plaid to verify your bank account information
R OBINS K APLAN LLP




                                            11   and, periodically, your bank account balance to check you have enough funds to cover certain
            A TTORNEYS A T L AW




                                            12   transactions.” 12 The screen contains no description of what Plaid is or does, or even the fact that it
                          M OUNTAIN V IEW




                                            13   is a distinct entity with no corporate affiliation with Venmo. It gives the misleading impression that

                                            14   Plaid is only collecting balance information. It does not disclose that Plaid will (as discussed below)

                                            15   download years of the user’s transaction history for purposes entirely unrelated to connecting the

                                            16   user’s bank account.

                                            17           38.    The dialogue box then states, “[y]ou can turn off Venmo’s use of Plaid by simply

                                            18   removing the bank account.” This statement misleads users by omitting the fact that once Plaid has

                                            19   obtained a user’s credentials, removal of the bank account from Venmo has no effect on Plaid’s

                                            20   retention and use of those credentials to collect, retain and sell the user’s sensitive personal data

                                            21   12
                                                   Although the precise language that each Participating App uses to describe Plaid varies, Plaid
                                            22   has admitted that it plays a direct role in shaping those disclosures. See Perret Interview at 25:45-
                                                 26:10 (“[O]ur customers are the ones that build the consumer apps. But there are certain elements
                                            23   of the consumer experience that are really important, such as making sure that a consumer
                                                 understands data privacy. Where it’s going, how it’s going.”) But in reality, Plaid either
                                            24   negligently fails to exercise this oversight or willfully sanctions the Participating Apps’ failure to
                                                 make adequate disclosures. For instance, if a user is attempting to link her bank account to Cash
                                            25   App, she will not even see the messages like the ones in the Venmo dialogue boxes described
                                                 here. Instead, she proceeds directly to the Plaid Link iframe requesting user credentials as
                                            26   displayed in ¶50. Whether in Venmo (with its minimal and misleading disclosures), Cash (which
                                                 makes no reference to Plaid at all) or otherwise, at no time are users of the Participating Apps
                                            27   informed in the app that Plaid will take their bank login credentials, retain them, and use them to
                                                 collect extraordinarily detailed data about their financial lives, going back five years and going
                                            28   forward in perpetuity.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 11 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 12 of 59



                                             1   going forward.

                                             2           39.      If the user clicks “continue,” a dialogue box comes up that indicates that use of Plaid

                                             3   is both “Secure” and “Private”:

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                            13

                                            14

                                            15           40.      These representations are false.
                                            16           41.      First, the transfer of information is not secure. Plaid sends login credentials in plain
                                            17   text under only a single level of encryption. This leaves the credentials open to interception by a
                                            18   hacker with even a minimal level of experience. Further, after Plaid has collected and retained a
                                            19   user’s information, including sensitive personal data, Plaid packages it into various products that it
                                            20   sells to the Participating Apps and other third parties. Plaid exercises no control or oversight over
                                            21   those third parties after it has sold it. Although it requires such customers to “handle End User Data
                                            22   securely” and adhere to best practices, Plaid has no enforcement or tracking mechanisms in place
                                            23   to ensure that developers do so.
                                            24           42.      The statement about the security of Plaid is not only false but also misleading. By
                                            25   stating that a user’s information is encrypted end-to-end, Plaid gives the user the false impression
                                            26   that no entity other than Venmo and her bank will be able to access the user’s bank balances, let
                                            27   alone the vast quantity of other sensitive personal data that Plaid collects. In fact, Plaid obtains this
                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                 - 12 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 13 of 59



                                             1   data for use by itself and its third party customers.

                                             2           43.     Second, the transfer of information is not private. Plaid deceives the user into

                                             3   thinking that she is providing credentials only to her bank, using Plaid merely as a link. But it is

                                             4   misleading to say that the user’s credentials will never be made accessible to Venmo. The user’s

                                             5   credentials are made accessible to Plaid, which keeps the credentials for itself, using them to extract

                                             6   reams of sensitive personal data. Further, even if Venmo never obtains the user’s credentials,

                                             7   Venmo may later obtain the data that the credentials protect—after Plaid has packaged it into

                                             8   analytics products that Plaid sells to the Participating Apps and others, as discussed below.

                                             9           44.     At the bottom of the dialogue box reproduced in ¶ 13 is a large blue button labeled

                                            10   “Continue.” Above that, in small gray print is the language, “By selecting ‘Continue’ you agree to
R OBINS K APLAN LLP




                                            11   the ‘Plaid End User Privacy Policy.’” That text is deemphasized in several ways. For instance, the
            A TTORNEYS A T L AW




                                            12   text is smaller than other text on the screen and it appears in a light gray color that is more difficult
                          M OUNTAIN V IEW




                                            13   to read than the other text on the screen. Although that text is underlined, 13 it does not appear in the

                                            14   blue color normally indicating a hyperlink. A user would not know that this text contains a link to

                                            15   Plaid’s privacy policy unless she were to actually click on it. Nothing else on the screen directs the

                                            16   user to do so. The screen contains no requirement that the user must review (or even scroll through)

                                            17   the privacy policy before clicking “Continue.”

                                            18           45.     This disclosure is known in the tech world as a “fine-print click-through” disclosure.

                                            19   This disclosure is inadequate to put a user on actual or constructive notice that if she proceeds, Plaid

                                            20   will gather information on every financial transaction she has made going back five years and going

                                            21   forward in perpetuity. 14 Plaid itself has admitted that such disclosures are inadequate. In a 2019

                                            22   letter to the United States Senate Committee on Banking, Housing, and Urban Affairs, Plaid wrote,

                                            23   “[a]ffirmative permission (not fine-print click-through) should be required in order to sell account

                                            24   data, even in aggregated form, to any parties the consumer doesn’t have a direct permissioning

                                            25
                                                 13
                                                   The underlining is a recent addition that was not present as recently as a few months ago.
                                            26   14
                                                   As described more fully below, even if a user realizes that the gray language contained a
                                            27   hyperlink to the Privacy Policy, clicked through to that policy and reviewed it—as few if any
                                                 users actually do—the Privacy Policy is riddled with so many misrepresentations and omissions
                                            28   that any consent to that Policy is invalid.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 13 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 14 of 59



                                             1   relationship with. To do otherwise would breach the trust consumers place in fintech providers.”15

                                             2   Yet, as discussed below, Plaid does sell Plaintiff and Class Members’ data—in aggregated form

                                             3   and otherwise—to the Participating Apps and other third party customers, despite the fact that

                                             4   Plaintiff and Class Members never consented to such sale of their data.

                                             5           46.    After the user clicks “continue,” the app asks a user to “select your bank” from a list

                                             6   of approximately 16 of the nation’s largest financial institutions. After selecting a bank, the screen

                                             7   on the app appears to slide to the left, mimicking the visual a user would see if the app redirected

                                             8   her to her bank’s website.

                                             9           47.    Plaid designed the next steps of the process with the explicit intent of deceiving the

                                            10   user into thinking that she is in the secure environment of her trusted financial institution. Plaid
R OBINS K APLAN LLP




                                            11   Link presents the user with a login screen that mimics the look and feel of the user’s bank, including
            A TTORNEYS A T L AW




                                            12   by imitating its distinctive color scheme, font and logo. For example, if the user selects Chase, she
                          M OUNTAIN V IEW




                                            13   will be directed to a login screen as depicted in this screenshot:

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22           48.    This interface features the word “Chase” in the bank’s characteristic font; the Chase

                                            23   logo; and a background color in Chase’s distinct navy blue. The same is true for Bank of America,

                                            24   Wells Fargo, Citibank, and thousands of other financial institutions.

                                            25           49.    Plaid has designed this entire process—including the “sliding” animation as well as

                                            26
                                                 15
                                            27      See John Pitts, Plaid Submission to the U.S. Senate Committee on Banking, Housing and
                                                 Urban Affairs (Mar. 15, 2019), available at
                                            28   https://www.banking.senate.gov/imo/media/doc/Data%20Submission_Plaid1.pdf.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 14 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 15 of 59



                                             1   the look and feel of the page asking for input of credentials—to mislead the user into thinking that

                                             2   she is being redirected to her bank’s website, as would happen if Plaid deployed a true OAuth

                                             3   procedure. Plaid deliberately creates the false impression that the user is sharing her credentials

                                             4   only with her bank directly. In fact, the user has never left the Plaid Link interface within the

                                             5   Participating App and is sharing her login credentials with Plaid—not just temporarily and for the

                                             6   purposes of connecting her account but permanently and for whatever purposes Plaid chooses.

                                             7           50.    Plaid has admitted and even boasted that it designed its interface to give the user the

                                             8   false impression that she is dealing directly with her bank. In April 2016, a Plaid engineer bragged

                                             9   that Plaid had “completely optimized our drop-in module used for onboarding bank accounts.” 16

                                            10   Plaid attributed this success to its use of “design elements” that mirror the “look and feel of
R OBINS K APLAN LLP




                                            11   permissioning access” for the financial institutions, thus “increasing user conversion.” 17 Plaid has
            A TTORNEYS A T L AW




                                            12   admitted that it designed this approach to give users “a greater sense of security and familiarity.” 18
                          M OUNTAIN V IEW




                                            13           51.    Various members of the developer community—including members of Plaid’s own

                                            14   team—have called out the company for this misleading conduct. In late 2018, a poster on a now-

                                            15   deleted thread on the developer website GitHub called out the fact that a third party website was

                                            16   using a Plaid iframe to “render[] my bank’s logo to fool me into thinking I’m accessing my bank’s

                                            17   site.” 19 Plaid engineer Michael Kelly responded:

                                            18                   [W]e appreciate your concerns, which is why our compliance team
                                                                 vets anybody who uses Link. As to malicious knock offs, this is a
                                            19                   matter that most successful companies lookout [sic] for and deal
                                                                 with -- as we and our security team do. If you see someone
                                            20                   impersonating Link in such a way, please drop us a note at
                                            21                   security@plaid.com. It’s also worth noting that, in addition to the

                                            22

                                            23   16
                                                    See Fintech Firm Plaid Raises $44M, Y Combinator Hacker News (Jun. 20, 2016),
                                                 https://news.ycombinator.com/item?id=11939103.
                                            24   17
                                                    Shown, supra n. 11.
                                            25   18
                                                    See Baker Shogry, Improving Search for 9,600+ Banks, Plaid (Dec. 13, 2017),
                                                 https://blog.plaid.com/improved-search/ (“This means you’ll see logos and brand colors for even
                                            26   more institutions in Link so that end-users feel a greater sense of security and familiarity when
                                                 they recognize their institution’s look-and-feel.”).
                                            27   19
                                                    Privacy/Security Concerns #68, GitHub (Feb. 11, 2016),
                                            28   http://web.archive.org/web/20190415103059/https:/github.com/plaid/link/issues/68.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 15 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 16 of 59



                                             1                   security we provide, banks protect their users from credential-
                                                                 based attacks via multi factor authentication.
                                             2

                                             3   Kelly did not deny that Plaid was impersonating major financial institutions, or that others might
                                             4   try to use Plaid’s code to do the same. Indeed, he indicated Plaid’s awareness that precisely that
                                             5   kind of malicious conduct does take place.
                                             6           52.    In May 2018, a poster to the site Y Combinator Hacker News warned others against
                                             7   using the stock-trading app Robinhood because of concerns about Plaid: “I would really caution
                                             8   connecting your bank account through Plaid on RH. It’s really unclear what data they are collecting
                                             9   but their privacy policy suggests they are collecting your bank account transaction history using
                                            10   Plaid’s API. 100% a dealbreaker for me.” The poster was right that someone was collecting his
R OBINS K APLAN LLP




                                            11   entire bank account transaction history, but he was mistaken that the malfeasor was Robinhood
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                 rather than Plaid. Plaid co-founder Hockey responded, “I can’t give the rationale on why RH wrote
                                            13   the privacy policy the way they did, but I can guarantee you that they are not pulling transactional
                                            14   data. They’re only using Plaid for the ACH authentication.” 20 Notably, Hockey did not deny that
                                            15   Plaid was collecting Plaid’s full transaction history; only that Robinhood was not. This deflection
                                            16   echoes the language noted above in the Venmo disclosure, “[y]our credentials will never be made
                                            17   accessible to Venmo.” The credentials are, of course, made accessible to Plaid. This linguistic
                                            18   sleight of hand does not justify Plaid’s deceitful conduct, particularly where that conduct leads to
                                            19   invasions of privacy on a massive scale.
                                            20           53.    Any consent that Plaid claims to have obtained from Plaintiff and Class Members is
                                            21   further called into question by the fact that most consumers do not recognize that Plaid is an entity
                                            22   distinct from the Participating App that they are using, or even—as Plaid boasts—that Plaid exists
                                            23   at all. Co-Founder Hockey has said in interviews that “most people will never know we exist.”21
                                            24

                                            25
                                                 20
                                                    See Stock-Trading App Robinhood Was Rejected by 75 Investors, Y Combinator Hacker News
                                            26   (May 13, 2018), https://news.ycombinator.com/item?id=17060034.
                                                 21
                                            27      See Nick Sommariva, EmoryWire (Aug. 2013),
                                                 http://www.alumni.emory.edu/emorywire/issues/2013/august/of_interest/story_1/index.html#.Xk
                                            28   sqMxNKjQg.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF              - 16 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 17 of 59



                                             1   Perret has stated, “we don’t need every consumer to know what Plaid is.” 22 One of Plaid’s investors

                                             2   at Goldman Sachs Investment Partners told CNBC, “Plaid has quietly created a very big

                                             3   infrastructure without the consumer knowing that they’re powering it.” 23

                                             4           54.    If consumers don’t know that Plaid exists, they certainly cannot consent to Plaid

                                             5   taking their data. Plaid intentionally designs the software interface that a user sees when connecting

                                             6   her bank account to a Participating App to ensure that the user does not receive actual or

                                             7   constructive notice of Plaid’s conduct—including that Plaid is collecting the user’s login credentials

                                             8   and then using them to collect, retain and sell vast quantities of her sensitive personal data. Plaid

                                             9   knows that if its users were on notice of the massive invasions of privacy in which Plaid engages,

                                            10   it would never secure consent of any kind.
R OBINS K APLAN LLP




                                            11           D.     Plaid Gathers Data Far Beyond What it Needs for the Services It Provides
            A TTORNEYS A T L AW




                                            12           55.    In response to a 2017 Request for Information from the Consumer Financial
                          M OUNTAIN V IEW




                                            13   Protection Bureau (the “CFPB RFI”), Plaid wrote, “[m]inimization is a key principle that should

                                            14   govern data use; it is the concept that permissioned parties should collect only a rational amount of

                                            15   data to service a product or service, and store such data for the necessary amount of time. Data

                                            16   collection and retention policies should be clearly displayed in plain English to consumers by

                                            17   permissioned parties, typically during onboarding – in other words, transparency is critical.”

                                            18           56.    In practice, Plaid departs from every word of this statement.

                                            19           57.    First, Plaid collects far more data than it needs. Plaid does not collect only a

                                            20   rational amount of data to support the service it provides to Plaintiff and Class Members, namely,

                                            21   linking their bank accounts to the Participating Apps. Instead, from “[t]he moment a user comes

                                            22   on” to Plaid’s system, Plaid looks back 5 years into their financial histories and gathers information

                                            23   regarding “5-6,000 transactions.” In Plaid’s own words, “the amount of transactions [Plaid] can

                                            24

                                            25   22
                                                    See Feb. 2019 interview with Zach Perret at 19:08 to 19:37; Louise Lee, the Plaid Story:
                                                 Integrating with 10,000 Institutions. On the Way to a $5 Billion Acquisition, SaaStr (Jan. 14,
                                            26   2020), https://www.saastr.com/build-a-platform-ecosystem/.
                                                 23
                                            27      See Kate Rooney, Meet the Start-Up You’ve Never Heard of that Powers Venmo, Robinhood,
                                                 and Other Big Consumer Apps, CNBC (Oct. 4, 2018), https://www.cnbc.com/2018/10/04/meet-
                                            28   the-startup-that-powers-venmo-robinhood-and-other-big-apps.html (emphasis added).

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 17 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 18 of 59



                                             1   look at is immense.” In job postings on the influential software developer forum Y Combinator

                                             2   Hacker News, co-founders Hockey and Perret have repeatedly described Plaid as “generating one

                                             3   of the largest transactional data sets in the world, and using machine learning and statistical analysis

                                             4   to draw insights about how consumers spend their time, money, and attention.” 24 The data Plaid

                                             5   collects data extend into every corner of users’ lives, including their spending and borrowing related

                                             6   to health care, education, transportation, political contributions, dining, entertainment, and other

                                             7   habits, as well as investment and retirement savings.

                                             8           58.    Plaid has claimed that it is entitled to this data under users’ assignments to Plaid of

                                             9   their rights under the Dodd-Frank Act. See Perret Interview at 23:00-23:30 (“In the early days,

                                            10   there’s a provision of Dodd-Frank that consumers must have access to a digital copy of their
R OBINS K APLAN LLP




                                            11   financial data. We operated under this principle where consumers assigned us that and we then
            A TTORNEYS A T L AW




                                            12   went and collected the data from the bank.”). Nowhere in Plaid’s statements to users of the
                          M OUNTAIN V IEW




                                            13   Participating Apps does it disclose that it is gathering data pursuant to Dodd-Frank or that it is

                                            14   asking users to assign those rights to Plaid.

                                            15           59.    Because it is largely automated, Plaid’s collection of sensitive personal data is

                                            16   indiscriminate. It gathers financial data regardless of the protections, described below, that statutes

                                            17   and public policy ascribe to users’ financial information. It gathers health-related data regardless

                                            18   of the Health Insurance Portability and Accountability Act (“HIPAA”). And it gathers all of this

                                            19   information regardless of the age of the account holder, thus gathering extensive information about

                                            20   minors. 25 The scope of the data that Plaid collects is utterly disproportionate to the services it

                                            21   provides to users of the Participating Apps and is not routine commercial behavior.

                                            22           60.    Second, Plaid retains user data for far longer than necessary and re-collects it

                                            23

                                            24   24
                                                    Plaid Technologies – plaid.io, Y Combinator Hacker News (Feb. 1, 2013),
                                                 https://news.ycombinator.com/item?id=5151764; Plaid Technologies – http://plaid.io/jobs, Y
                                            25   Combinator Hacker News (Mar. 1, 2013). https://news.ycombinator.com/item?id=5304472; Ask
                                                 HN: Who is Hiring? (July 2015), Y Combinator Hacker News (July 1, 2015)
                                            26   https://news.ycombinator.com/item?id=9812245.
                                                 25
                                            27      Even if the user of the Participating App is an adult, if that adult uses the same login credentials
                                                 it provides to Plaid to access the accounts of a minor for whom it acts as a custodian, Plaid will
                                            28   access, collect, retain and sell the data from that account.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 18 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 19 of 59



                                             1   far more often than necessary. Plaid stores the data that it collects for far longer than is necessary

                                             2   to connect user bank accounts to the Participating Apps. Plaid collects this data not only at the time

                                             3   that users of the Participating Apps connect their financial accounts, but on a constant, rolling basis

                                             4   and then stores it indefinitely. According to Plaid’s Head of Engineering, Plaid is “effectively

                                             5   caching” the banking data. 26 Plaid “update[s] a user[’]s account at set intervals throughout the day,

                                             6   independent of how many times a client calls the /connect endpoint”—in other words, regardless

                                             7   of the last time the user actually used the Participating App. 27 This can happen as often as multiple

                                             8   times per day, or every 4-6 hours, going forward in perpetuity.

                                             9           61.      Third, Plaid is not transparent about the data it collects. As detailed throughout

                                            10   this Complaint, Plaid acquires data from Plaintiff and Class Members only through an elaborate
R OBINS K APLAN LLP




                                            11   web of lies, fraud and deceit that it has erected with the express intention of extracting from them
            A TTORNEYS A T L AW




                                            12   their sensitive personal data. It does not disclose to users in plain English the data it accesses or the
                          M OUNTAIN V IEW




                                            13   fact that it collects, retains and sells it.

                                            14           E.       Plaid Sells User Data, Despite Its Explicit Promise to Not Do So
                                            15           62.      In the privacy overview on Plaid’s website, it claims, “we never sell your data.” This

                                            16   is false.

                                            17           63.      In fact, Plaid does sell user data. The Plaid website admits that the company is

                                            18   pivoting from what its co-founders have called Phase 1—building its “immense” database of

                                            19   consumer data—to Phase 2: “add[ing] key insights to the data access we provide with our suite of

                                            20   analytics products.” 28

                                            21

                                            22

                                            23

                                            24   26
                                                    See Plaid: Banking API Platform with Jean-Denis Greze, Software Engineering Daily (Dec.
                                            25   13, 2018), https://softwareengineeringdaily.com/2018/12/13/plaid-banking-api-platform-with-
                                                 jean-denis-greze/.
                                            26   27
                                                    See Plaid Legacy API, Plaid (last visited June 23, 2020), https://plaid.com/docs/legacy/api/.
                                                 28
                                            27      See Our Vision, Plaid (last visited June 23, 2020), https://plaid.com/company/. See also Perret
                                                 Interview at 12:30-13:15 (“We’re continuing to do more analytics on top of the data. It’s an
                                            28   immense pile of data that we have.”); 14:21 to 14:26.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 19 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 20 of 59



                                             1           64.    Plaid could not sell those analytics products without the mountain of consumers’

                                             2   private data that it has amassed. And the data up for grabs is extensive. For example, Plaid

                                             3   advertises that it offers customers access to “detailed transaction history,” including the following

                                             4   product features:

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12   The first two categories are aimed at third parties, not users. The first category suggests that while
                          M OUNTAIN V IEW




                                            13   Plaid collects as much as five years of user data, it offers customers the opportunity to “[r]etrieve

                                            14   typically 24 months of transaction data, including enhanced geolocation, merchant, and category

                                            15   information.” The second category highlights Plaid’s ability to constantly ping Plaintiff and Class

                                            16   Members’ financial accounts on an ongoing basis by offering, “[c]ontinuous transaction updates:

                                            17   Stay up-to-date by receiving notifications via a webhook whenever there are new transactions

                                            18   associated with linked accounts.” In sum, Plaid can only offer these services because of the

                                            19   enormous amount of data that Plaid takes from users and then updates even more often than once

                                            20   per day.

                                            21           65.    In August 2018, a programmer who formerly worked for Plaid confirmed that the

                                            22   company “perform[ed] huge amounts of analytics on customer data acquired as part of the account

                                            23   verification process.” 29 Plaid investor Goldman Sachs has explained that Plaid has developed a

                                            24   “sustainable moat or advantage” against its competitors because the Participating Apps rely upon

                                            25   Plaid to understand their own users’ behavior. 30

                                            26
                                                 29
                                                    See Ask HN: What Is the Most Unethical Thing You've Done As a Programmer?, Y Combinator
                                            27   Hacker News (Aug. 5, 2018) https://news.ycombinator.com/item?id=17692291.
                                                 30
                                            28      See Rooney, supra n.23.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 20 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 21 of 59



                                             1           F.       Plaid’s Privacy Policy is Misleading

                                             2           66.      In the unlikely event that a user clicks through to review Plaid’s privacy policy—
                                             3   which the vast majority of users do not, because nothing requires them to do so—that policy fails
                                             4   to place Plaintiff and Class Members on actual or constructive notice of the outrageous invasions
                                             5   of privacy in which Plaid engages. As a result, any consent to that Policy is not only questionable
                                             6   but invalid.
                                             7           67.      The Privacy Policy begins with the phrase, “Privacy and security are very important
                                             8   to us at Plaid.” It continues, “[o]ur goal with this Policy is to provide a simple and straightforward
                                             9   explanation of what information Plaid collects from and about end users . . . and how we use and
                                            10   share that information. We value transparency and want to provide you with a clear and concise
R OBINS K APLAN LLP




                                            11   description of how we treat your End User Information.” 31 These statements are false and
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                 misleading. 32
                                            13           68.      In California, multiple statutes govern the disclosures that a privacy policy like
                                            14   Plaid’s must contain. The California Consumer Privacy Act (the “CCPA”) requires that any
                                            15   “business that collects a consumer’s personal information” must “inform consumers as to the
                                            16   categories of personal information to be collected and the purposes for which the categories of
                                            17   personal information shall be used. A business shall not collect additional categories of personal
                                            18   information or use personal information collected for additional purposes without providing the
                                            19   consumer with notice consistent with this section.” Cal. Civ. Code § 1798.100(b). Similarly, the
                                            20   California Online Privacy Protection Act (“CalOPPA”) requires that “[a]n operator of
                                            21

                                            22   31
                                                    Legal, Plaid (last visited June 23, 2020), https://plaid.com/legal/.
                                                 32
                                            23      In addition to its formal privacy policy, Plaid’s website also contains a page offering an
                                                 overview of its approach to privacy that is briefer and written in less legal language. See Privacy,
                                            24   Plaid (last visited June 23, 2020), https://plaid.com/overview-privacy/. This statement also
                                                 contains misrepresentations and omissions of material fact. For instance, the page states, “When
                                            25   you connect a financial account to an app or service using Plaid, you allow us to access your
                                                 account data so that we can deliver it to the apps you want to use.” It does not state that Plaid also
                                            26   retains this data for itself, nor does it disclose that the “account data” it captures is deeply
                                                 invasive details of every financial transaction from the past five years. The page also states,
                                            27   “We’re committed to handling your data with the utmost care and respect for your privacy. It’s
                                                 why we never sell your data.” As noted herein, Plaid does sell user data and products based off of
                                            28   user data.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 21 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 22 of 59



                                             1   a[n] . . . online service that collects personally identifiable information through the Internet about

                                             2   individual consumers” must “[i]dentify the categories of personally identifiable information that

                                             3   the operator collects . . . about individual consumers who use or visit its . . online service and the

                                             4   categories of third-party persons or entities with whom the operator may share that personally

                                             5   identifiable information.” Cal. Bus. & Prof. Code § 22575.

                                             6          69.     Plaid violates these statutes because the vague descriptions in its Privacy Policy do

                                             7   not put consumers on notice of the full scope and extent of its data practices.

                                             8          70.     First, Plaid’s Privacy Policy omits material facts: Plaid does not disclose that rather

                                             9   than merely providing a link to Plaintiff and Class Members’ financial institutions, as it suggests,

                                            10   Plaid in fact collects and retains users’ bank login information for its own purposes. Plaid does not
R OBINS K APLAN LLP




                                            11   disclose that it uses those credentials to access Plaintiff and Class Members’ accounts. Plaid does
            A TTORNEYS A T L AW




                                            12   not disclose any information about the temporal scope of the data it collects, including that Plaid
                          M OUNTAIN V IEW




                                            13   accesses at least five years’ worth of transaction history. Plaid does not disclose that it retains

                                            14   Plaintiff and Class Members’ login credentials and data indefinitely. Plaid does not disclose that it

                                            15   continues to access Plaintiff and Class Members’ accounts and scrapes their updated transaction

                                            16   history multiple times per day, going forward in perpetuity—regardless of how often the user uses

                                            17   the Participating App, including if she stopped using it entirely or never used it at all. Plaid does

                                            18   not disclose that it uses, sells and otherwise benefits from the data that it collects, including to the

                                            19   Participating Apps and others. Plaid does not disclose that after it sells Plaintiff and Class Members’

                                            20   data to third parties, it exercises no oversight or control over how that data is stored, used, or

                                            21   secured. Plaid does not disclose that by removing Plaintiff and Class Members’ data from the secure

                                            22   banking environment, it is destroying their rights to indemnification and other important rights and

                                            23   protections.

                                            24          71.     Second, the disclosures that Plaid does make are too vague to be sufficient. The

                                            25   Privacy Policy gives the user the false impression that it collects only the data necessary to link her

                                            26   account to a Participating App, because it emphasizes basic information such as the user’s account

                                            27   number and balance.

                                            28          72.     Third, Plaid’s Privacy Policy states that the information it gathers “varies depending

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 22 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 23 of 59



                                             1   on the specific Plaid services developers use to power their applications, as well as the information

                                             2   made available by those providers.” In fact, Plaid’s collection of user data has no relationship to

                                             3   the Plaid services that developers use. Once Plaid gains a user’s bank login credentials, it gathers

                                             4   all available transaction history and other data from all accounts linked with those credentials,

                                             5   regardless of whether the user has sought to connect a particular account to the Participating App

                                             6   and regardless of any relationship between the data Plaid collects and the service it is providing.

                                             7   Even the entry level analytics product that Plaid offers for sale to developers provides two years of

                                             8   user transaction history.

                                             9          73.     Fourth, under the heading “How We Use Your Information,” Plaid’s Privacy Policy

                                            10   lists seven highly vague purposes, such as “To operate, provide and maintain our services” and “To
R OBINS K APLAN LLP




                                            11   develop new services.” This gives the misleading impression that Plaid is gathering the data for the
            A TTORNEYS A T L AW




                                            12   benefit of consumers, i.e., to improve users’ experience and provide them with additional and
                          M OUNTAIN V IEW




                                            13   superior services. In fact, as Plaid’s co-founders have admitted, they are “not consumer guys.” The

                                            14   data that Plaid collects, for the most part, has nothing to do with the services it provides to users,

                                            15   but is geared towards supporting the analytics products that it sells to third parties.

                                            16          G.      Plaid’s Public Statements Are Misleading
                                            17          74.     In addition to the misstatements and omissions in Plaid’s Privacy Policy, Plaid and

                                            18   its co-founders have repeatedly made statements in public that give the impression that it operates

                                            19   in the best interest of consumers and is committed to the security and privacy of their data. These

                                            20   statements are false.

                                            21          75.     In February 2019, the Senate Banking Committee sought feedback from

                                            22   stakeholders regarding “the collection, use and protection of sensitive information by financial

                                            23   regulators and private companies.” Plaid’s response described an aspirational, consumer-centric

                                            24   view of its business that completely misrepresents its actual practices.

                                            25          76.     In its letter, Plaid claimed that it “help[s] a consumer access their own data only

                                            26   when they chose to do so, and sharing it only with the companies they select. This is a consumer-

                                            27

                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 23 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 24 of 59



                                             1   permissioned model, in which consumers control what they do with their data.” 33 Plaid knows well

                                             2   that Plaid does not allow consumers to share their data only with companies they select, since Plaid

                                             3   itself collects, retains and sells consumers’ data; of course, a consumer cannot “select” to share her

                                             4   data with a company like Plaid if she does not know it exists. Likewise, Plaid knows that the

                                             5   company’s model does not permit consumers to “control what they do with their data” since, once

                                             6   Plaid takes it, consumers have no control over what Plaid does with it. And even Plaid exercises no

                                             7   control or oversight over user data after it sells it.

                                             8           77.     Plaid’s letter to the Senate Banking Committee also states, “[a]t Plaid, consumer

                                             9   permission and control are core principles. Unlike many other service providers who rely on

                                            10   personal or financial data, our account connectivity services require consumers to affirmatively
R OBINS K APLAN LLP




                                            11   provide or permission access to their account information to the company they want to share it
            A TTORNEYS A T L AW




                                            12   with.” As discussed above, Plaid’s permissioning protocol departs from the industry-standard
                          M OUNTAIN V IEW




                                            13   permissioning protocol, OAuth, in material ways, including because it deceives users into providing

                                            14   their login credentials directly to Plaid and because it fails to sufficiently disclose or cabin the

                                            15   scopes of those permissions.

                                            16           78.     Plaid’s letter to the Senate Banking Committee also states, “consumer permission

                                            17   should be tied to the services the consumer requests or purposes for which they are specifically

                                            18   informed when they grant access.” Yet as this Complaint makes clear, Plaid’s collection, retention

                                            19   and sale of Plaintiff and Class Members’ sensitive personal data are completely out of proportion

                                            20   to the service Plaid supposedly provides: connecting bank accounts to the Participating Apps.

                                            21           79.     In various other statements, Plaid and its co-founders have expressed their

                                            22   commitment to consumer welfare, even as Plaid’s conduct consistently belies those platitudes. For

                                            23   instance, Plaid’s website states that it designed its products to “help users manage, budget and make

                                            24   sense of their money.” It describes its “vision” as “democratizing financial services through

                                            25   technology,” and that its “mission is to improve people’s lives by delivering access to the financial

                                            26   33
                                                    See Crapo, Brown Invite Feedback on Data Privacy, Protection and Collection, U.S. Senate
                                            27   Committee on Banking Housing, and Urban Affairs (Feb. 13, 2019),
                                                 https://www.banking.senate.gov/newsroom/majority/crapo-brown-invite-feedback-on-data-
                                            28   privacy-protection-and-collection.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                 - 24 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 25 of 59



                                             1   system.” It states that “[b]y delivering access to high-quality, usable financial account data that

                                             2   we’ve translated and standardized, we enable developers to focus on building experiences that

                                             3   benefit you.” 34 Co-founder Perret told an interviewer, “[o]f course, we’re doing things only that

                                             4   benefit the consumer. . . . It’s a lot of data but we need to make sure that the products we’re building

                                             5   are in the consumer’s best interest.” 35 Perret has also said that that it is “really important” for

                                             6   consumers using Plaid’s software to understand things like “data privacy, where their data is going,

                                             7   [and] how it’s going [there].” 36

                                             8           80.    If Plaid were truly committed to building products that are in consumer’s best

                                             9   interests, it could apply the same standards in the United States that it applies in Europe. On

                                            10   September 14, 2019, the European Union’s new privacy rule, Payment Services Directive No. 2
R OBINS K APLAN LLP




                                            11   (“PSD2”), became effective. One key element of the new regulation is that a company like Plaid
            A TTORNEYS A T L AW




                                            12   must not gather users’ credentials or accumulate years of their transactional history. In order to
                          M OUNTAIN V IEW




                                            13   comply with this policy, Plaid implemented a new approach for European users: “Plaid’s PSD2-

                                            14   compliant European integrations use a protocol called OAuth 2.0 (Open Authorization) that allows

                                            15   users to share their financial data without giving Plaid access to their bank login credentials. Users

                                            16   can then revoke access to their data at any time via their bank’s website, or extend access via Link

                                            17   update mode.” Plaid co-founder Perret has stated that PSD2 “is good for consumers, so we’re

                                            18   excited.” 37 If Plaid were in fact committed to acting in the interest of consumers in the United

                                            19   States, it would implement OAuth 2.0 in the United States, regardless of whether it is required by

                                            20   law to do so. Instead, Plaid has continued to pursue its strategy of collecting Plaintiff and Class

                                            21   Members’ login credentials and data through a sophisticated system of fraud and deceit.

                                            22

                                            23

                                            24   34
                                                    See Legal, supra n. 31.
                                                 35
                                            25      Perret Interview at 13:18 to 13:34.
                                                 36
                                                    Perret Interview at 21:38 to 26:11. See also id. at 29:35-30:00 (“We don’t directly touch
                                            26   consumers. But our goal is to create an ecosystem where the consumer wins. . . . It’s about the
                                                 end customer that is getting the value out of financial services.”).
                                            27   37
                                                    Perret Interview at 30:50 to 31:20.
                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 25 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 26 of 59



                                             1           H.     Plaid Violates Statutory Standards for Treatment of Financial Data

                                             2           81.    The Graham Leach Bliley Act (the “GLBA”) and the regulations promulgated
                                             3   thereunder impose strict requirements on financial institutions regarding their treatment of
                                             4   consumers’ private financial data and the disclosure of their policies regarding the same. Plaid is a
                                             5   financial institution subject to those regulations, which include the Privacy of Consumer Financial
                                             6   Information regulations (the “Privacy Rule”), 16 C.F.R. Part 313, recodified at 12 C.F.R. Part 1016
                                             7   (“Reg. P”), and issued pursuant to the GLBA, 15 U.S.C. §§ 6801-6803. Plaid acknowledged as
                                             8   much in its February 2017 responses to the CFPB RFI, in which it conceded that “[a]n existing
                                             9   legal framework – the Gramm-Leach-Bliley Act (GLBA) – governs the proper disclosure and use
                                            10   of consumer financial data. Ecosystem participants – both traditional institutions and newer digital
R OBINS K APLAN LLP




                                            11   players – should abide by this framework.” 38 Plaid also admits that the data it sells or otherwise
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                 transfers to Participating Apps and other third parties is subject to the GLBA’s “Safeguards Rule”
                                            13   (16 C.F.R. Part 314).
                                            14           82.    This regulatory scheme has clear requirements for applicable privacy policies.
                                            15   Under those rules, a financial institution “must provide a clear and conspicuous notice that
                                            16   accurately reflects [its] privacy policies and practices.” 16 CFR 313.4. Privacy notices must be
                                            17   provided “so that each consumer can reasonably be expected to receive actual notice.” 16 C.F.R.
                                            18   § 313.9; 12 C.F.R. § 1016.9. “Clear and conspicuous means that a notice is reasonably
                                            19   understandable and designed to call attention to the nature and significance of the information in
                                            20   the notice.” 16 C.F.R. § 313.3(b)(1); 12 C.F.R. § 1016.3(b)(1). Ways a company can call attention
                                            21   to its privacy policy include “[using] a plain-language heading” (16 CFR §313.3(b)(2)(ii)(A);
                                            22   “[using] a typeface and type size that are easy to read” (16 C.F.R.§ 313.3(b)(2)(ii)(B)); (c) “[using]
                                            23   boldface or italics for key words” (16 C.F.R. § 313.3(b)(2)(ii)(D)); or (d) “[using] distinctive type
                                            24   size, style, and graphic devices, such as shading or sidebars,” when combining its notice with other
                                            25   38
                                                    Response by Plaid to CFPB’s Consumer Data Access RFI (Feb. 21, 2017), available at
                                            26   https://plaid.com/documents/Plaid-Consumer-Data-Access-RFI-Technical-Policy-Response.pdf.
                                                 See also Legal, Plaid (last visited June 23, 2020),
                                            27   https://web.archive.org/web/20160920005638/https://plaid.com/legal/ (instructing developers that
                                                 their “product must maintain a clear and conspicuous link in its privacy policy to Plaid’s Privacy
                                            28   Policy”).

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 26 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 27 of 59



                                             1   information. 16 C.F.R. § 313.3(b)(2)(ii)(E). A company must ensure that “other elements on the

                                             2   web site (such as text, graphics, hyperlinks, or sound) do not distract attention from the notice.” 16

                                             3   CFR §313(b)(2)(iii). The notice should appear in a place that users “frequently access.” 16 CFR

                                             4   §313.3(b)(2)(iii)(A), (B). Privacy notices must “accurately reflect[]” the financial institution’s

                                             5   privacy policies and practices. 16 C.F.R. §§ 313.4 and 313.5; 12 C.F.R. §§ 1016.4 and 1016.5. The

                                             6   notices must include the categories of nonpublic personal information the financial institution

                                             7   collects and discloses, the categories of third parties to whom the financial institution discloses the

                                             8   information, and the financial institution’s security and confidentiality policies. 16 C.F.R.§ 313.6;

                                             9   12 C.F.R. § 1016.6.

                                            10           83.     California’s Financial Information Privacy Act (CalFIPA) likewise requires that the
R OBINS K APLAN LLP




                                            11   language in privacy policies be “designed to call attention to the nature and significance of the
            A TTORNEYS A T L AW




                                            12   information” therein, use “short explanatory sentences,” and “avoid[] explanations that are
                          M OUNTAIN V IEW




                                            13   imprecise or readily subject to different interpretations.” Cal. Fin. Code §4053(d)(1). The text must

                                            14   be no smaller than 10-point type and “use[] boldface or italics for key words.” Id. In passing

                                            15   CalFIPA, the California legislature explicitly provided that its intent was “to afford persons greater

                                            16   privacy protections than those provided in . . . the federal Gramm-Leach-Bliley Act, and that this

                                            17   division be interpreted to be consistent with that purpose.” Cal. Fin. Code § 4051.

                                            18           84.     Another California statute, CalOPPA, also requires that an operator of any online

                                            19   service, as defined therein, “conspicuously post” its privacy policy. Cal. Bus. & Prof. Code §22575.

                                            20   It specifically defines “conspicuously post” to require a text hyperlink to the policy that includes

                                            21   the word “privacy”; is “written in capital letters equal to or greater in size than the surrounding

                                            22   text”; “is written in larger type than the surrounding text, or in contrasting type, font, or color to the

                                            23   surrounding text of the same size, or set off from the surrounding text of the same size by symbols

                                            24   or other marks that call attention to the language.” Cal. Bus. Prof. Code § 22577(b).

                                            25           85.     Both GLBA and CalFIPA require that privacy policies provide consumers with an

                                            26   opportunity to opt out of the sharing of their personal data. 16 C.F.R. § 313.10; Cal. Fin. Code.

                                            27   §4053(d)(2).

                                            28           86.     Plaid’s Privacy Policy fell short of these requirements in at least 3 ways.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                 - 27 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 28 of 59



                                             1           87.     First, Plaid’s Privacy Policy is not clear and conspicuous and is not provided such

                                             2   that Plaintiff or Class Members could reasonably be expected to receive actual notice of its terms.

                                             3   In some iterations of the Plaid Link software, such as the one embedded in Cash App, there is no

                                             4   reference to Plaid whatsoever—let alone a link to its privacy policy or a disclosure that Plaid is

                                             5   collecting and retaining a user’s login credentials. In Venmo, there is no notice of Plaid’s Privacy

                                             6   Policy at all, other than the small, gray hyperlink in the Plaid Link dialogue box. That language

                                             7   does not appear in a typeface or type size that is easy to read and is not designed to call attention to

                                             8   the nature and significance of the information in the notice. To the contrary, it is deliberately hidden.

                                             9   Rather than using a distinctive type size, style or graphic device to draw attention to the link to the

                                            10   Privacy Policy, the link appears in a gray font smaller than all other text on the dialogue box. If
R OBINS K APLAN LLP




                                            11   anything, the dialogue box emphasizes the misleading statements that use of Plaid is “secure” and
            A TTORNEYS A T L AW




                                            12   “private” to distract attention from the notice, rather than ensuring that such statements would not
                          M OUNTAIN V IEW




                                            13   distract attention from the notice. Finally, the hyperlink does not appear on a page that users

                                            14   frequently access; it appears only upon initial sign up.

                                            15           88.     Second, Plaid’s Privacy Policy does not accurately reflect its privacy policies and

                                            16   practices. Neither the Venmo dialogue box containing the hyperlink nor the Privacy Policy itself

                                            17   sufficiently emphasize—or even disclose—material facts that would be essential to any meaningful

                                            18   consent to the Privacy Policy, as detailed above. In the Privacy Policy, the vague description of

                                            19   each category of data Plaid collects and its policies and practices regarding storage and use of that

                                            20   data violate the rule that Plaid must “[a]void explanations that are imprecise and readily subject to

                                            21   different interpretations.” 16 C.F.R. § 313.3(b)(2)(i)(F).

                                            22           89.     Third, Plaid’s Privacy Policy provides an insufficient opportunity to opt out,

                                            23   including because it fails to use the heading “Restrict Information Sharing With Other Companies

                                            24   We Do Business With To Provide Financial Products And Services.” Cal. Fin. Code 4053

                                            25   (d)(1)(A).

                                            26           90.     In addition to itself being a financial institution governed by the GLBA and

                                            27   CalFIPA, Plaid also received data from other financial institutions. As such, it violated the

                                            28   following CalFIPA provision as well:

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 28 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 29 of 59



                                             1                   An entity that receives nonpublic personal information pursuant to
                                                                 any exception set forth in Section 4056 shall not use or disclose the
                                             2                   information except in the ordinary course of business to carry out
                                                                 the activity covered by the exception under which the information
                                             3                   was received.

                                             4   Cal. Fin. Code § 4053.5 (emphasis added).
                                             5            91.    One of the exceptions noted in Section 4056 allows sharing of nonpublic personal

                                             6   information “with the consent or at the direction of the consumer.” Cal. Fin. Code. § 4056. Plaintiff

                                             7   and Class Members did not consent to or direct the release of their sensitive nonpublic personal

                                             8   information for the reasons described herein. But even if they did, Section 4053.5 still provides that

                                             9   an entity like Plaid can only use such information to carry out the activity for which the user

                                            10   provided consent. Plaid’s use of the data for a myriad of reasons that extend far beyond connection
R OBINS K APLAN LLP




                                            11   of users’ Participating App accounts to their bank accounts violates this statutory protection.
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                          I.     Government and Industry Leaders Agree that Plaid’s Conduct Is Wrong,
                                                                 Risky, Dangerous and Bad for Consumers
                                            13

                                            14            92.    Government and industry leaders agree that Plaid’s conduct runs afoul of basic

                                            15   standards of decency and proper treatment of consumer data.

                                            16            93.    The Consumer Financial Protection Bureau has stated that data services like Plaid

                                            17   should not “require consumers to share their account credentials with third parties”—i.e., anyone

                                            18   other than the user or the bank. Of course, Plaid does exactly that. 39

                                            19            94.    Likewise, the CFPB’s October 2017 Consumer Protection Principles provide that

                                            20   the data practices of a company like Plaid must be “fully and effectively disclosed to the consumer,

                                            21   understood by the consumer, not overly broad, and consistent with the consumer’s reasonable

                                            22   expectations in light of the product(s) or service(s) selected by the consumer.” Plaid’s disclosures

                                            23   were not full and effective, as described above. Plaid’s data practices were not understood by

                                            24   Plaintiff and Class Members, are overly broad, and are not consistent with consumers’ reasonable

                                            25   expectations, since they are wildly out of proportion to what is actually necessary to link a bank

                                            26   account to a Participating App.

                                            27
                                                 39
                                            28        See Response by Plaid to CFPB’s Consumer Data Access RFI, supra n. 38, at 12.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 29 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 30 of 59



                                             1           95.     The Consumer Protection Principles also provide that data access terms must

                                             2   address “access frequency, data scope, and retention period.” The Privacy Policy egregiously omits

                                             3   any mention of how often it accesses consumers’ data, how much data it gathers and how long it

                                             4   keeps it—perhaps because consumers would be outraged to learn that more than once a day, Plaid

                                             5   gathers their entire transaction history and retains that information indefinitely.

                                             6           96.     The Consumer Protection Principles also provide that consumers must be informed

                                             7   of any third parties that access or use their information, including the “identity and security of each

                                             8   such party, the data they access, their use of such data, and the frequency at which they access the

                                             9   data.” 40 Plaid does not disclose this information.

                                            10           97.     Major financial institutions and their trade associations have also voiced concerns.
R OBINS K APLAN LLP




                                            11   In April 2016, JPMorgan CEO Jamie Dimon said the bank is “extremely concerned” about “outside
            A TTORNEYS A T L AW




                                            12   parties,” including “aggregators” (like Plaid), for three reasons: first, “[f]ar more information is
                          M OUNTAIN V IEW




                                            13   taken than the third party needs in order to do its job”; second, “[m]any third parties sell or trade

                                            14   information in a way customers may not understand, and the third parties, quite often, are doing it

                                            15   for their own economic benefit – not for the customer’s benefit”; and third, “[o]ften this is being

                                            16   done on a daily basis for years after the customer signed up for the services, which they may no

                                            17   longer be using.” 41 Dimon recommended that users not share their login credentials with third

                                            18   parties like Plaid, in part to avoid loss of important indemnification rights: “When customers give

                                            19   out their bank passcode, they may not realize that if a rogue employee at an aggregator uses this

                                            20   passcode to steal money from the customer’s account, the customer, not the bank, is responsible

                                            21   for any loss. . . . This lack of clarity and transparency isn’t fair or right.” JPMorgan hit the nail on

                                            22   the head in identifying the egregious invasions of privacy that are not simply incidental to Plaid’s

                                            23   business, but lie at the heart of it.

                                            24

                                            25   40
                                                    See Consumer Protection Principles: Consumer-Authorized Financial Data Sharing and
                                                 Aggregation, Consumer Finance Protection Bureau (Oct. 18, 2017).
                                            26   https://files.consumerfinance.gov/f/documents/cfpb_consumer-protection-principles_data-
                                                 aggregation.pdf.
                                            27   41
                                                    See Letter from JPMorgan Chase to Shareholders (Apr. 6, 2016), available at
                                            28   https://www.jpmorganchase.com/corporate/annual-report/2015/.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 30 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 31 of 59



                                             1            98.    In 2017, the American Bankers Association (“ABA”) wrote to the CFPB to express

                                             2   similar concerns. The ABA stated that “few consumers appreciate the risks presented when they

                                             3   provide access to financial account data to non-bank fintech companies,” including the risk of

                                             4   removing such data from the secure bank environment; that “consumers are not given adequate

                                             5   information or control over what information is being taken, how long it is accessible, and how it

                                             6   will be used in the future”; that aggregators like Plaid make “little effort to inform consumers about

                                             7   the information being taken, how it is being used or shared, how often it is being accessed, and how

                                             8   long the aggregator will continue to access it”; and that “[c]onsumers assume that data aggregators

                                             9   take only the data needed to provide the service requested,” but in reality, “too often it is not the

                                            10   case.”
R OBINS K APLAN LLP




                                            11            99.    Plaid boasts that many large banks are now its primary customers. But some banks
            A TTORNEYS A T L AW




                                            12   have refused to allow Plaid to collect, retain and sell their customer’s data. PNC Bank blocked Plaid
                          M OUNTAIN V IEW




                                            13   and other data aggregators from accessing customer accounts after it identified attempts to

                                            14   circumvent technical or code-based barriers PNC had erected. 42 As PNC’s head of retail banking

                                            15   told the Wall Street Journal, “When aggregators access account numbers, many store them

                                            16   indefinitely, often unbeknownst to customers. This puts customers and their money at risk.” The

                                            17   same PNC executive later explained that the bank implemented special security measures against

                                            18   Plaid precisely because consumers did not understand that it “can scrape every piece of information

                                            19   that is in your banking relationships.” 43

                                            20            100.   Some Plaid employees recognized the impropriety of Plaid’s efforts to circumvent

                                            21   banks’ technical or code-based barriers to Plaid’s conduct. In August 2018, a former Plaid

                                            22   programmer described his work on such projects in response to a prompt to describe the most

                                            23   unethical thing he had ever done:

                                            24

                                            25   42
                                                    See Yuka Hayashi, Venmo Glitch Opens Window on War Between Banks, Fintech Firms, Wall
                                                 Street Journal (Dec. 14, 2019), https://www.wsj.com/articles/venmo-glitch-opens-window-on-
                                            26   war-between-banks-fintech-firms-11576319402.
                                                 43
                                            27      See Bill Streeter, PNC Bank Counters ‘P2P War’ Speculation Over Its Venmo App Moves, The
                                                 Financial Brand (Jan. 2020), https://thefinancialbrand.com/91550/pnc-bank-p2p-venmo-mobile-
                                            28   app-zelle-plaid-aggregator/.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 31 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 32 of 59



                                             1                   [M]any . . . banks typically forbid scraping and made it explicitly
                                                                 difficult by implementing JavaScript-based computational measures
                                             2                   required on the client [side] in order to successfully login. I helped
                                                                 [Plaid] develop methodologies for bypassing the anti-scraping
                                             3                   measures on several banking websites. However, I stopped working
                                                                 on this because 1) I felt uncomfortable with the cavalier way they
                                             4                   were ignoring banks’ refusals . . . and 2) performing huge amounts
                                                                 of analytics on customer data acquired as part of the account
                                             5                   verification process . . . . I find it dishonest if the company mining
                                                                 that data is doing so without direct user consent, or in a
                                             6                   “backdoored” manner . . . . [P]ersonally, it bothered me that so much
                                                                 user data would be mined from their financial statements. . . . [I]t
                                             7                   seemed underhanded since most customers aren’t aware of it. . . .
                                                                 But Plaid is not sold to users, it’s sold to companies. 44
                                             8
                                                                   VI.    INJURY AND DAMAGES TO THE CLASS
                                             9

                                            10            101.   Plaintiff and Class Members have suffered actual harm, injury, damage and loss as
R OBINS K APLAN LLP




                                            11   a result of Plaid’s illegal conduct, including but not limited to economic damages and harm to their
            A TTORNEYS A T L AW




                                            12   dignitary rights. Had Plaintiff and Class Members known the true nature, significance and extent
                          M OUNTAIN V IEW




                                            13   of Plaid’s data practices, it would not have used Plaid.

                                            14            A.     Plaintiff and Class Members Have Suffered Economic Damages
                                            15            102.   Plaid’s illegal conduct caused Plaintiff and Class Members to suffer economic

                                            16   damages and loss, including but not limited to (a) the loss of valuable indemnification rights; (b)

                                            17   the loss of other rights and protections to which they were entitled as long as their sensitive personal

                                            18   data remained in a secure banking environment; (c) the loss of control over valuable property; and

                                            19   (d) the heightened risk of identity theft and fraud.

                                            20            103.   Plaid caused all of these damages when, without actual or constructive notice to

                                            21   Plaintiff and Class Members and without their knowledge or consent, Plaid (1) removed their

                                            22   sensitive personal data from the secure banking environment and (2) sold it to the Participating

                                            23   Apps and other third parties, without exercising any oversight or control over what those entities

                                            24   did with the data.

                                            25            B.     Loss of Valuable Indemnification Rights
                                            26            104.   Under federal regulations, a consumer is not liable for unauthorized electronic fund

                                            27
                                                 44
                                            28        See Ask HN: What Is the Most Unethical Thing You've Done As a Programmer?, supra n. 29.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 32 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 33 of 59



                                             1   transfers from her financial accounts, subject to certain limits and conditions. See, e.g., 12 C.F.R.

                                             2   § 1005.2(m). But Plaid’s conduct eliminates consumers’ rights to indemnification under these

                                             3   regulations. If Plaid’s fraud and deceit induce Plaintiff and Class Members to provide their bank

                                             4   credentials to Plaid, and a malicious user subsequently uses those credentials to access and

                                             5   improperly transfer funds from Plaintiff and Class Members’ accounts, banks consider that transfer

                                             6   to have been authorized because of the initial provision of the credentials to Plaid. 45 As noted above,

                                             7   JPMorgan has expressed concern that consumers do not generally understand that they will be

                                             8   responsible for any such loss. 46 For instance, a theft of $10,000 from a consumer’s account would

                                             9   ordinarily leave a consumer liable for only $50; but if Plaid’s conduct in any way contributes to

                                            10   that unlawful access, the consumer may now be liable for the full $10,000, a loss in value of $9,950.
R OBINS K APLAN LLP




                                            11   Thus, the destruction of Plaintiff and Class Members’ indemnification rights is an economic loss,
            A TTORNEYS A T L AW




                                            12   even if no funds are actually stolen.
                          M OUNTAIN V IEW




                                            13           C.     Diminished Value of Rights to Protection of Data
                                            14           105.   Plaintiff and Class Members enjoy various other rights and protections relating to

                                            15   their sensitive personal data as long as it remains within a secure banking environment. The

                                            16   American Bankers Association has opined that when data aggregators like Plaid extract Plaintiff

                                            17   and Class Members’ data from their financial institutions, it leaves the “secure bank environment,

                                            18   where it is accorded longstanding legal protections, and [is] released into the data services market

                                            19

                                            20   45
                                                    Consumer Bankers Association Comment on Consumer Access to Financial Records (Feb. 21,
                                                 2017), available at https://www.consumerbankers.com/sites/default/files/CFPB%20-
                                            21   %20Docket%20No%20-%202016-0048%20-
                                                 %20RFI%20Consumer%20Access%20to%20Financial%20Records.pdf (“If a bank customer
                                            22   gives their account credentials to a [planning and financial management app] PFM which
                                                 subsequently initiates an unauthorized transfer or an unauthorized transfer is initiated by an
                                            23   outside source as a result of a breach of the PFM, the transfer would be considered authorized by
                                                 the bank because the client had furnished an access device (i.e. login credentials) to the PFM,
                                            24   leaving the customer liable for such transfers. Accordingly, the bank would not be liable for these
                                                 transfers unless the customer notified them that the transfers by the person, PFM or other vendor
                                            25   were no longer authorized.”); see also Response by American Bankers Association to CFPB RFI
                                                 (Feb. 21, 2017),
                                            26   https://buckleyfirm.com/sites/default/files/Buckley%20Sandler%20InfoBytes%20-
                                                 %20American%20Bankers%20Association%202017.02.21%20Comment%20Letter%20to%20C
                                            27   FPB%27s%20RFI%20CFPB-2016-0048.pdf.
                                                 46
                                            28      Letter from JPMorgan Chase to Shareholders, supra n. 41.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 33 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 34 of 59



                                             1   where it is accorded no more special status than data created through a consumer’s use of a social

                                             2   media platform.” 47 By removing Plaintiff and Class Members’ data from the secure bank

                                             3   environment and storing it in its own computer systems, networks or servers, Plaid has destroyed

                                             4   the rights and protections to which Plaintiff and Class Members are otherwise entitled. That

                                             5   amounts to an economic loss to Plaintiff Class Members.

                                             6           D.      Loss of Control Over Valuable Property
                                             7           106.    The data that Plaid collects, retains and sells has enormous value both to Plaid itself

                                             8   and to the Plaintiff and Class Members from whom Plaid illicitly obtains it. First of all, the data at

                                             9   issue is clearly of value to Plaid. In January 2020, Visa announced an acquisition of Plaid for $5.3

                                            10   billion, based in no small part on the universe of consumers that Plaid has accumulated. Further,
R OBINS K APLAN LLP




                                            11   Plaid has pivoted its business from aggregating that data to analyzing and packaging it for the
            A TTORNEYS A T L AW




                                            12   Participating Apps and other third party customers, thus demonstrating that there is an active market
                          M OUNTAIN V IEW




                                            13   for Plaintiff and Class Members’ data. The sheer size of this mountain of data, as well as Plaid’s

                                            14   ability to continue accessing Plaintiff and Class Members’ transaction histories on an ongoing

                                            15   basis—as many as 4-6 times a day—creates a competitive advantage that Plaid may exercise over

                                            16   its competitors. All of these facts indicate that the data Plaid gathers is valuable. Once Plaid acquires

                                            17   it, however, Plaintiff and Class Members have no control over what Plaid does with it, including

                                            18   how it packages it and to whom it sells it. Further, Plaid exercises no oversight or control over this

                                            19   data after it sells it. Thus, Plaintiff and Class Members suffered economic loss from the loss of

                                            20   control over their valuable property.

                                            21           E.      Increased Risk of Identity Theft and Fraud
                                            22           107.    Plaid’s conduct not only destroyed Plaintiff and Class Members’ rights to

                                            23   indemnification in the event their accounts are compromised, but has also increased the risk of just

                                            24   such an incident occurring. As the ABA has recognized, the “sheer volume and value of the

                                            25   aggregated data” warehoused at entities like Plaid makes them “a priority target for criminals,

                                            26   including identity thieves.” Databases like Plaid’s create a one-stop shop for such malicious actors

                                            27   47
                                                   American Bankers Association Comment on Consumer Access to Financial Records, supra n.
                                            28   45.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 34 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 35 of 59



                                             1   to gain access to all of a consumer’s accounts, creating a “rich reward for a single hack.” Plaid’s

                                             2   consolidation of risk to consumers at a single point of entry creates tangible, economic injury to

                                             3   Plaintiff and Class Members, who now must spend time and money closely monitoring their credit

                                             4   report and other financial records for any evidence that their accounts have been compromised.

                                             5   Plaid’s conduct has permanently impaired the integrity of Plaintiff and Class Members’ bank

                                             6   accounts and the banking information and data therein. Plaintiff and Class Members now face an

                                             7   expanded and imminent risk of economic harm from unauthorized transfers, identity theft, and

                                             8   fraud.

                                             9            F.     Plaintiff and Class Members Have a Reasonable Expectation of Privacy in the
                                                                 Data that Plaid Gathers
                                            10
R OBINS K APLAN LLP




                                            11            108.   When Plaid obtains the login credentials for a user, it gains access to a vast trove of
            A TTORNEYS A T L AW




                                            12   that user’s sensitive personal data, including transaction history going back as much as five years.
                          M OUNTAIN V IEW




                                            13   Even if a user only connects a single account to one of the Participating Apps, Plaid gains access

                                            14   to all accounts that a user associates with those login credentials, including checking, savings, and

                                            15   retirement or other investment accounts, as well credit card and loan accounts. Plaid thus accesses

                                            16   data about the most intimate facts of Plaintiff and Class Members’ lives, including without

                                            17   limitation information about their income, charitable giving, retirement contributions, healthcare

                                            18   costs and treatment, shopping habits, dining habits, entertainment habits, saving and spending

                                            19   habits, credit repayment habits, and loan terms, as well as other financial affairs. Plaid implements

                                            20   no precautions to ensure that it does not capture data that may be protected by HIPAA, including

                                            21   information regarding medical procedures, doctor’s visits or prescriptions. Plaid also collects

                                            22   personal identifying information such as a user’s name, address, email address and phone number,

                                            23   as well as employment information such as the identity of a user’s employer and her salary. Plaid

                                            24   takes no steps to avoid collecting data about minors, whose accounts Plaid may well have accessed

                                            25   and about whom Plaid would have collected data as long as a Class member was a custodian for a

                                            26   relevant account. The data Plaid accesses, collects, and retains is not only broad—by Plaid’s own

                                            27   estimate, it includes thousands of transactions for every individual—but also deep, including such

                                            28   details as the amount paid, to whom, and the date and geographic location of the transaction.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 35 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 36 of 59



                                             1           109.     Plaintiff and Class Members have a reasonable expectation of privacy in this data.

                                             2   Various statutes, Constitutional provisions and centuries of common law support this presumption

                                             3   as to users’ sensitive personal data in general, and as to their financial data or health data in

                                             4   particular.

                                             5           110.     A series of surveys by The Clearing House (“TCH”), a banking association and

                                             6   payments company, confirmed how important it is to most consumers that such data remain private,

                                             7   as well as the general lack of understanding among consumers of how invasive the data practices

                                             8   of aggregators like Plaid can be. One such survey concluded that the vast majority of consumers

                                             9   are unaware of what data companies like Plaid collect or for how long it is accessed. As many as

                                            10   89% of consumers are concerned, very concerned or extremely concerned about data privacy with
R OBINS K APLAN LLP




                                            11   regard to Fintech apps.
            A TTORNEYS A T L AW




                                            12           111.     Plaintiff and Class Members had a reasonable expectation of privacy in the sensitive
                          M OUNTAIN V IEW




                                            13   personal information discussed herein. Plaid’s collection, retention and sale of that information

                                            14   invaded Plaintiff and Class Members’ privacy and harmed their dignitary rights.

                                            15           G.       Plaid Violates Users’ Reasonable Expectations of Privacy in Highly Offensive
                                                                  Ways that Amount to Egregious Violations of Social Norms
                                            16

                                            17           112.     Plaid’s collection, retention and sale of Plaintiff and Class Members’ sensitive

                                            18   personal data would be highly offensive to the reasonable person. Plaid’s conduct goes far beyond

                                            19   what would be considered routine commercial behavior, even among other fintech apps. It violates

                                            20   various social norms as identified in legislative and constitutional provisions, as well as various

                                            21   expressions of public policy and the common law, for at least the following reasons:

                                            22                 1. Plaid’s collection, storage and use of data is far out of proportion to what Plaid
                                                                  needs to link users’ accounts to Participating Apps, including because Plaid
                                            23                    collects massive troves of data going back five years and going forward in
                                                                  perpetuity;
                                            24
                                                               2. Plaid deceives users into thinking that they are entering their credentials directly
                                            25                    with their trusted financial institutions, when in fact they are providing those
                                                                  credentials to Plaid for Plaid’s permanent retention and use;
                                            26

                                            27

                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                 - 36 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 37 of 59



                                             1               3. Plaid retains the data that it collects indefinitely;

                                             2               4. Plaid profits from the data it collects in ways that it fails to disclose to Plaintiff and
                                                                Class Members;
                                             3
                                                             5. The nature of the data that Plaid collects reaches into every part of users’ lives; and
                                             4
                                                             6. Users did not consent to Plaid’s invasion of their privacy because Plaid failed to
                                             5                  disclose the scope and nature of its data practices, thus rendering any consent it
                                                                obtained from users ineffective or, at the least, narrower than the conduct in which
                                             6                  Plaid engages.

                                             7          H.        Other Damages

                                             8          113.      Plaid’s conduct damaged Plaintiff and Class Members in other ways, including
                                             9   because Plaid:
                                            10               1. impaired the integrity of the Plaintiff and Class Members’ data by storing it on its
R OBINS K APLAN LLP




                                                                own systems and using it for its own purposes;
                                            11
            A TTORNEYS A T L AW




                                                             2. impaired the integrity of the financial institutions’ protected computers by
                                            12
                          M OUNTAIN V IEW




                                                                increasing the number of entities that have access to such data;
                                            13               3. failed to monitor or oversee third party customers to whom Plaid sold Plaintiff and
                                                                Class Members’ data and/or analytics products based on this data;
                                            14
                                                             4. impaired the integrity of Plaintiff and Class Members’ smartphones by installing
                                            15                  software within the Participating Apps that captured their bank login credentials;
                                                                and
                                            16
                                                             5. caused Plaintiff and Class Members mental and emotional distress.
                                            17

                                            18                    VII.    CHOICE OF LAW

                                            19          114.      California’s substantive laws may be constitutionally applied to the claims of
                                            20   Plaintiff and the Nationwide Class Members under the Due Process Clause, 14th Amend., § 1, and
                                            21   the Full Faith and Credit Clause, art. IV., § 1, of the U.S. Constitution.
                                            22          115.      California has a significant contact, or significant aggregation of contacts, to the
                                            23   claims asserted by Plaintiff and the Class, thereby creating state interests that ensure that the choice
                                            24   of California state law to the common-law claims is not arbitrary or unfair. Plaid’s headquarters
                                            25   and principal place of business are in California. Plaid conducts substantial business in California,
                                            26   and upon information and belief the scheme alleged in this Complaint originated in, was
                                            27   implemented in and emanated from California. Plaid collects and stores Plaintiff and Class
                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 37 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 38 of 59



                                             1   Members’ data in California, and sells it from California. California has a stronger interest in

                                             2   regulating Plaid’s conduct under its laws than any other state.

                                             3          116.    The application of California law to the proposed Nationwide Class is also

                                             4   appropriate under California’s choice of law rules, namely, the governmental interest test California

                                             5   uses for choice-of-law questions. California’s interest would be the most impaired if its laws were

                                             6   not applied.

                                             7                  VIII.    TOLLING, CONCEALMENT AND ESTOPPEL

                                             8          117.    The statutes of limitation applicable to Plaintiff’s claims are tolled as a result of

                                             9   Plaid’s knowing and active concealment of its conduct alleged herein. Among other things, Plaid

                                            10   and its co-founders made a series of misrepresentations and omissions in the software it embeds in
R OBINS K APLAN LLP




                                            11   the Participating Apps; in its Privacy Policy; and in its public statements, including in interviews,
            A TTORNEYS A T L AW




                                            12   in postings on online forums, and in submissions to government agencies and regulators. Plaid
                          M OUNTAIN V IEW




                                            13   intentionally concealed the nature and extent of its actions and intentions. To the extent the

                                            14   Participating Apps made statements regarding Plaid’s service or its privacy policies, Plaid either

                                            15   approved those statements or failed to timely correct them in service of its ongoing scheme to

                                            16   conceal the true nature of its conduct.

                                            17          118.    Plaintiff and Class Members could not, with due diligence, have discovered the full

                                            18   scope of Plaid’s conduct, due in no small part to Plaid’s deliberate efforts to conceal it. All

                                            19   applicable statutes of limitation also have been tolled by operation of the discovery rule. Under the

                                            20   circumstances, Plaid was under a duty to disclose the nature and significance of its data and privacy

                                            21   policies and practices, but did not do so. Plaid therefore is estopped from relying on any statute of

                                            22   limitations.

                                            23          119.    Plaid’s fraudulent concealment and omissions are common to Plaintiff and all Class

                                            24   Members.

                                            25                    IX.    CLASS ACTION ALLEGATIONS

                                            26          120.    Plaintiff incorporates by reference all the foregoing allegations. Plaintiff brings this

                                            27   action on behalf of herself and all others similarly situated pursuant to Rule 23(b)(2) and 23(b)(3)

                                            28   of the Federal Rules of Civil Procedure.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 38 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 39 of 59



                                             1          121.    Plaintiff seeks to represent the following Classes:
                                                                Nationwide Class: All natural persons in the United States whose
                                             2                  accounts at a financial institution Plaid accessed by using login
                                                                credentials that Plaid obtained through software incorporated in a
                                             3                  mobile or web-based software application that enables payments
                                                                (including ACH payments) or other money transfers, including
                                             4                  without limitation users of Venmo, Square’s Cash App, Coinbase,
                                                                and Stripe, from January 1, 2013 to the present.
                                             5
                                                                California Class: All natural persons in California whose accounts
                                             6                  at a financial institution Plaid accessed by using login credentials
                                                                that Plaid obtained through software incorporated in a mobile or
                                             7                  web-based software application that enables payments (including
                                                                ACH payments) or other money transfers, including without
                                             8                  limitation users of Venmo, Square’s Cash App, Coinbase, and
                                                                Stripe, from January 1, 2013 to the present.
                                             9

                                            10          122.    Excluded from the Classes are Plaid, its current employees, officers, directors, legal
R OBINS K APLAN LLP




                                            11   representatives, heirs, successors and wholly or partly owned subsidiaries or affiliated companies;
            A TTORNEYS A T L AW




                                            12   the undersigned counsel for Plaintiff and their employees; and the Judge and court staff to whom
                          M OUNTAIN V IEW




                                            13   this case is assigned.

                                            14          123.    The Classes and their counsel satisfy the prerequisites of Federal Rule of Civil

                                            15   Procedure 23(a) and 23(g) and the requirements of Rule 23(b)(3).

                                            16          124.    Numerosity. Plaintiff possesses no knowledge or information regarding the exact

                                            17   size of the Classes or the identities of the Class Members. On information and belief, and based on

                                            18   Plaid’s own statements that as many as 1 in 4 natural persons in the United States have used Plaid

                                            19   and that Plaid has accessed as many as 200 million financial accounts, each Class has thousands or

                                            20   millions of members. Thus, the number of members in each Class is so numerous that joinder is

                                            21   impracticable. Plaid possesses information sufficient to identify the Class Members.

                                            22          125.    Commonality. Common questions of law and fact exist as to all members of the

                                            23   Classes. This is particularly true given the nature of Plaid’s conduct, which was generally applicable

                                            24   to all the members of both Classes, calling for relief for the Classes as a whole. Such questions of

                                            25   law and fact common to the Classes include, but are not limited to:

                                            26              1. Whether a reasonable person would have a reasonable expectation
                                                               of privacy in the information that Plaid collected from them;
                                            27
                                                            2. Whether Plaid’s conduct was highly offensive to a reasonable
                                            28                 person and/or amounted to an egregious breach of social norms;

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 39 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 40 of 59



                                             1              3. Whether Plaid violated the federal Stored Communications Act
                                                               and Computer Fraud and Abuse Act;
                                             2
                                                            4. Whether Plaid violated California’s Comprehensive Data Access
                                             3                 and Fraud Act, Unfair Competition Law, Anti-Phishing Act, and
                                                               Civil Code §1709;
                                             4
                                                            5. Whether Plaid unjustly enriched itself to the detriment of Plaintiff
                                             5                 and Class Members, thereby entitling Plaintiff and Class Members
                                                               to disgorgement of all benefits derived by Defendants;
                                             6
                                                            6. Whether Plaid acted negligently;
                                             7
                                                            7. Whether the conduct of Plaid and its co-conspirators, as alleged in
                                             8                 this Complaint, caused harm, injury, damage or loss to Plaintiff
                                                               and Class Members;
                                             9
                                                            8. The appropriate injunctive and equitable relief; and
                                            10
                                                            9. The appropriate class-wide measure of damages.
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                            12          126.    Predominance. The questions of law and fact common to the members of the
                          M OUNTAIN V IEW




                                            13   Classes predominate over any questions affecting only individual members, including legal and

                                            14   factual issues relating to liability and damages. The most important questions at issue involve

                                            15   Plaid’s conduct, which was common to all or nearly all members of the Classes. Questions relating

                                            16   to the applicability of statutory and common law as well as the scope or presence of injuries are

                                            17   also common to the Classes.

                                            18          127.    Typicality. Plaintiff’s claims are typical of those of all or nearly all members of the

                                            19   Classes because Plaid’s conduct applied to all or nearly all members of the Classes in identical or

                                            20   nearly identical ways. Plaintiff’s claims and those of Class Members arise from the same operative

                                            21   facts and legal theories. Plaid cannot articulate any defenses that are unique to Plaintiff.

                                            22          128.    Adequacy. Plaintiff is an adequate representatives of the Classes. Plaintiff’s claims

                                            23   arise out of the same common course of conduct giving rise to the claims of the other members of

                                            24   the Classes. Plaintiff’s interests are coincident with, and not antagonistic to, those of the other

                                            25   members of the Classes. Plaintiff is represented by counsel who are competent and experienced in

                                            26   the prosecution of antitrust and class action litigation. Plaintiff intends to prosecute this action

                                            27   vigorously. Plaintiff and her counsel will fairly and adequately protect the interest of the Classes.

                                            28          129.    Superiority. Class action treatment is a superior method for the fair and efficient

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 40 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 41 of 59



                                             1   adjudication of the controversy, in that, among other things, such treatment will permit a large

                                             2   number of similarly situated persons to prosecute their common claims in a single forum

                                             3   simultaneously, efficiently and without the unnecessary duplication of evidence, effort and expense

                                             4   that numerous individual actions would engender. The benefits of proceeding through the class

                                             5   mechanism, including providing injured persons or entities with a method for obtaining redress for

                                             6   claims that might not be practicable to pursue individually, substantially outweigh any difficulties

                                             7   that may arise in the management of this class action. Classwide adjudication benefits Plaintiff,

                                             8   Defendant, and the court system by addressing similar or identical claims related to Plaid’s illicit

                                             9   conduct universally and at once, while avoiding the potential for inconsistent or contradictory

                                            10   judgments.
R OBINS K APLAN LLP




                                            11          130.    Injunctive Class. Class certification under Rule 23(b)(2) for purposes of injunctive
            A TTORNEYS A T L AW




                                            12   and declaratory relief is warranted because Plaid acted or refused to act—and continues to act or
                          M OUNTAIN V IEW




                                            13   refuse to act—in ways that apply generally to the Classes, such that final injunctive and declaratory

                                            14   relief are appropriate with respect to, and would benefit, the Classes as a whole.

                                            15                     X.    CLAIMS FOR RELIEF
                                            16                                      FIRST CAUSE OF ACTION
                                            17                   Common Law Invasion of Privacy—Intrusion Upon Seclusion
                                            18          131.    Plaintiff incorporates the substantive allegations contained in all prior and

                                            19   succeeding paragraphs as if fully set forth herein.

                                            20          132.    Plaintiff brings this claim on behalf of herself and the Nationwide Class or, in the

                                            21   alternative, the California Class, under California law.

                                            22          133.    Plaid intruded upon Plaintiff and Class Members’ seclusion by collecting, retaining

                                            23   and selling data (1) in which they had a reasonable expectation of privacy for the reasons described

                                            24   herein; and (2) in a manner that was highly offensive to Plaintiff and Class Members, would be

                                            25   highly offensive to a reasonable person, and was in egregious violation of social norms for the

                                            26   reasons described herein.

                                            27          134.    Plaid’s conduct described herein violations Plaintiff and Class Members’ interests

                                            28   in avoiding the dissemination of sensitive personal data about their financial and other affairs (i.e.,

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 41 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 42 of 59



                                             1   their informational privacy rights), as well as their interests in making intimate personal decisions

                                             2   or conducting personal activities without observation, intrusion, or interference (i.e., their

                                             3   autonomy privacy rights).

                                             4            135.   Plaintiff and Class Members suffered actual harm, injury, damage and loss as a

                                             5   result of Plaid’s conduct as alleged herein.

                                             6            136.   Plaintiff and Class Members are entitled to appropriate relief, including

                                             7   compensatory damages for the harm to their privacy and dignitary interests, loss of valuable rights

                                             8   and protections, heightened risk of future invasions of privacy, and mental and emotional distress.

                                             9   Plaintiff and Class Members are entitled to an order requiring Plaid to disgorge profits or other

                                            10   benefits that Plaid acquired as a result of its invasions of privacy. Plaintiff and Class Members are
R OBINS K APLAN LLP




                                            11   entitled to punitive damages resulting from the malicious, willful and intentional nature of Plaid’s
            A TTORNEYS A T L AW




                                            12   actions, directed at injuring Plaintiff and Class Members in conscious disregard of their rights. Such
                          M OUNTAIN V IEW




                                            13   damages are needed to deter Plaid from engaging in such conduct in the future. Plaintiff also seeks

                                            14   such other relief as the Court may deem just and proper.

                                            15                                    SECOND CAUSE OF ACTION
                                            16                       Violation of Article I, § 1 of the California Constitution
                                            17            137.   Plaintiff incorporates the substantive allegations contained in all prior and

                                            18   succeeding paragraphs as if fully set forth herein.

                                            19            138.   Plaintiff brings this claim on behalf of herself and the California Class.

                                            20            139.   The California Constitution provides that all people by nature have certain

                                            21   inalienable rights, including “pursuing and obtaining safety, happiness, and privacy.” Cal. Const.,

                                            22   art. I, § 1.

                                            23            140.   Plaid violated Plaintiff and California Class Members’ Constitutional right to

                                            24   privacy by collecting, retaining and selling data (1) in which they had a reasonable expectation of

                                            25   privacy for the reasons described herein; and (2) in a manner that was highly offensive to Plaintiff

                                            26   and Class Members, would be highly offensive to a reasonable person, and was in egregious

                                            27   violation of social norms for the reasons described herein.

                                            28            141.   Plaintiff and California Class Members suffered actual and concrete injury as a

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 42 -
                                                      Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 43 of 59



                                             1   result of Plaid’s violations of their Constitutional rights and are entitled to all appropriate relief, as

                                             2   alleged herein.

                                             3                                       THIRD CAUSE OF ACTION

                                             4               Violation of the Stored Communications Act (“SCA”), 18 U.S.C. § 2701

                                             5           142.      Plaintiff incorporates the substantive allegations contained in all prior and

                                             6   succeeding paragraphs as if fully set forth herein.

                                             7           143.      Plaintiff brings this claim on behalf of herself and the Nationwide Class.

                                             8           144.      The SCA prohibits a person from (1) intentionally accessing without authorization,

                                             9   or in excess of authorization, a facility through which an electronic communication service (“ECS”)

                                            10   is provided and (2) thereby obtained, altered, or prevented authorized access to a wire or electronic
R OBINS K APLAN LLP




                                            11   communication (3) while it was in electronic storage in such system. 18 U.S.C. § 2701(a)(1).
            A TTORNEYS A T L AW




                                            12           145.      The data that Plaid collects from the financial institutions are electronic
                          M OUNTAIN V IEW




                                            13   communications. The SCA defines “electronic communication” broadly to include “any transfer of

                                            14   signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or

                                            15   in part by a wire, radio, electromagnetic, photoelectronic or photooptical system that affects

                                            16   interstate or foreign commerce.” 18 U.S.C. 2510(12). 48 The data that Plaid illicitly acquired from

                                            17   Plaintiff and Class Members’ financial accounts are electronic communications within the statute.

                                            18           146.      The bank servers and systems that Plaid accesses are facilities that provided ECS,

                                            19   within the definition of the statute. An ECS provider is “any service which provides to users thereof

                                            20   the ability to send or receive wire or electronic communications.” 18 U.S.C. § 2510(15). The

                                            21   financial institutions to which Plaid connects provide various economic communications services

                                            22   to their customers as part of their commercial offerings, including by sending, receiving, posting

                                            23   and making available for transfer messages, data, images, queries, notifications, statements, forms,

                                            24   updates, and others. See 18 U.S.C. § 2510(15) (defining “electronic communication service”).

                                            25           147.      The electronic communications that Plaid accesses from financial institution servers

                                            26   48
                                                    Notably, the definition “does not include . . . (D) electronic funds transfer information stored by
                                            27   a financial institution in a communications system used for the electronic storage and transfer of
                                                 funds.” Id. Thus, this cause of action does not apply to such electronic funds transfer information,
                                            28   although other causes of action herein may apply to such information.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                 - 43 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 44 of 59



                                             1   and systems are kept in electronic storage by those institutions. The SCA defines “electronic

                                             2   storage” as “(A) any temporary, intermediate storage of a wire or electronic communication

                                             3   incidental to the electronic transmission thereof; and (B) any storage of such communication by an

                                             4   electronic communication service for purposes of backup protection of such communication.” 18

                                             5   U.S.C. § 2510(17). The financial institutions with which Plaid interacts maintain the electronic

                                             6   communications that Plaid collects both for temporary or intermediate storage as well as for

                                             7   purposes of backup protection. They are maintained in systems, servers and databases both for

                                             8   record-keeping as well as for access by consumers.

                                             9          148.    Plaid intentionally accessed these facilities without authorization from Plaintiff and

                                            10   Class Members. Any authorization that Plaintiff and Class Members may purportedly have
R OBINS K APLAN LLP




                                            11   provided to Plaid is null, void, invalid and ineffective because: Plaid obtained any such
            A TTORNEYS A T L AW




                                            12   authorization by fraud and deceit; Plaid failed to provided Plaintiff and Class Members with actual
                          M OUNTAIN V IEW




                                            13   or constructive notice of the nature and significance of Plaid’s data and privacy practices; Plaid’s

                                            14   Privacy Policy contains material misrepresentations and omissions; Plaintiff and Class Members

                                            15   never voluntarily downloaded or installed any application that Plaid offered; and Plaintiff and Class

                                            16   Members were not on notice that Plaid was an entity distinct from the Participating App(s) they

                                            17   signed up to use. To the extent Plaid obtained any valid authorization at all, Plaid nonetheless

                                            18   accessed these facilities far in excess of the authorization it received by obtaining data beyond what

                                            19   was needed to validate users’ bank accounts, storing it for longer than necessary, continuing to

                                            20   collect data as often as once every 4-6 hours even months or years after users first tried to connect

                                            21   a bank account, and selling that data to undisclosed third parties.

                                            22          149.    Plaintiff and Class Members suffered concrete and particularized injury resulting

                                            23   from Plaid’s violations of the SCA as alleged herein. Plaintiff and the Class are entitled to damages,

                                            24   equitable or declaratory relief, and reasonable attorney’s fees, pursuant to 18 U.S.C. § 2707.

                                            25   Plaintiff also seeks such other relief as the Court may deem just and proper.

                                            26          150.    Plaintiff and Class Members bring this cause of action within two years after the

                                            27   date upon which they first discovered or had a reasonable opportunity to discover Plaid’s violations.

                                            28   Thus, this action is timely under 18 U.S.C. § 2707(f).

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 44 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 45 of 59



                                             1                                      FOURTH CAUSE OF ACTION

                                             2            Violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §1030

                                             3           151.    Plaintiff incorporates the substantive allegations contained in all prior and

                                             4   succeeding paragraphs as if fully set forth herein.

                                             5           152.    Plaintiff brings this claim on behalf of herself and the Nationwide Class.

                                             6               1. Violations of 18 U.S.C. § 1030(a)(2)
                                             7           153.    A person violates 18 U.S.C. § 1030(a)(2) if it “intentionally accesses a computer

                                             8   without authorization or exceeds authorized access, and thereby obtains—(A) information

                                             9   contained in a financial record of a financial institution . . . [or] (C) information from any protected

                                            10   computer.” Protected computers include computers “exclusively for the use of a financial
R OBINS K APLAN LLP




                                            11   institution . . . or . . . used by . . . a financial institution . . . and the conduct constituting the offense
            A TTORNEYS A T L AW




                                            12   affects that use by or for the financial institution,” 18 U.S.C. § 1030(e)(2)(A), or computers “used
                          M OUNTAIN V IEW




                                            13   in or affecting interstate or foreign commerce,” 18 U.S.C. § 1030(e)(2)(B).

                                            14           154.    The computer systems, data storage facilities, or communications facilities that

                                            15   Plaintiff and Class Members’ financial institutions use to store Plaintiff and Class Members’ data

                                            16   are “protected computers” under the statute because they are exclusively for the use of financial

                                            17   institutions or, in the alternative, were affected by Plaid’s conduct, or were used in or affected

                                            18   interstate commerce. Plaid intentionally accessed these protected computers and thereby obtained

                                            19   information contained in the financial institutions’ financial records. Plaid did so without

                                            20   authorization because the consent that Plaid purported to receive from Plaintiff and Class Members

                                            21   was null, void, invalid and ineffective for the reasons described above. To the extent Plaid received

                                            22   any valid authorization, its conduct exceeded that authorization for the reasons described above.

                                            23   See 18 U.S.C. 1030(e)(6) (defining the term “exceeds authorized access” to mean “to access a

                                            24   computer with authorization and to use such access to obtain or alter information in the computer

                                            25   that the accessor is not entitled so to obtain or alter”).

                                            26               2. Violations of 18 U.S.C. § 1030(a)(4)
                                            27           155.    A person violates 18 U.S.C. § 1030(a)(4) if it “knowingly and with intent to defraud,

                                            28   accesses a protected computer without authorization, or exceeds authorized access, and by means

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                   - 45 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 46 of 59



                                             1   of such conduct furthers the intended fraud and obtains anything of value, unless the object of the

                                             2   fraud and the thing obtained consists only of the use of the computer and the value of such use is

                                             3   not more than $5,000 in any 1-year period.”

                                             4          156.    Plaid knowingly accessed protected computers, and did so without authorization or

                                             5   in excess of authorization, for the reasons described herein.

                                             6          157.    Plaid acted with intent to defraud because it devised an elaborate scheme to deceive

                                             7   Plaintiff and Class Members into thinking that they were providing their banking credentials

                                             8   directly to their bank, when in fact they were providing those credentials to Plaid. Through that

                                             9   conduct, Plaid furthered its fraud and obtained things of value, namely, Plaintiff and Class

                                            10   Members’ sensitive personal data.
R OBINS K APLAN LLP




                                            11              3. Violations of 18 U.S.C. § 1030(a)(5)(A)
            A TTORNEYS A T L AW




                                            12          158.    A person violates 18 U.S.C. § 1030(a)(5)(A) if it “knowingly causes the
                          M OUNTAIN V IEW




                                            13   transmission of a program, information, code, or command, and as a result of such conduct,

                                            14   intentionally causes damage without authorization, to a protected computer.”

                                            15          159.    Plaid knowingly caused the transmission of a program, information, code or

                                            16   command every time it sent Plaintiff and Class Members’ credentials to their financial institutions.

                                            17   Plaid did so without authorization for the reasons described herein. Plaid caused damage for the

                                            18   reasons described herein.

                                            19              4. Violations of 18 U.S.C. § 1030(a)(5)(B), (C)
                                            20          160.    A person violates 18 U.S.C. § 1030(a)(5)(B) if it “intentionally accesses a protected

                                            21   computer without authorization, and as a result of such conduct, recklessly causes damage.” A

                                            22   person violates 18 U.S.C. § 1030(a)(5)(C) if it “intentionally accesses a protected computer without

                                            23   authorization, and as a result of such conduct, causes damage and loss.”

                                            24          161.    Plaintiff and Class Members’ financial institutions’ computer systems, data storage

                                            25   facilities, or communications facilities are protected computers under the statute for the reasons

                                            26   described herein. Plaid acted without authorization for all of the reasons described herein. Plaid

                                            27   acted not only recklessly but intentionally for all of the reasons herein. Plaid caused damage or loss

                                            28   for the reasons described herein.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 46 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 47 of 59



                                             1              5. Violations of 18 U.S.C. § 1030(a)(6)

                                             2          162.    A person violates 18 U.S.C. 1030(a)(6) if it “knowingly and with intent to defraud

                                             3   traffics . . . in any password or similar information through which a computer may be accessed

                                             4   without authorization, if—(A) such trafficking affects interstate or foreign commerce.” The term

                                             5   “traffic” means “transfer, or otherwise dispose of, to another, or obtain control of with intent to

                                             6   transfer or dispose of.” 18 U.S.C. 1029 (e)(5).

                                             7          163.    Plaid acted knowingly and with intent to defraud for the reasons described herein.

                                             8   Plaid acted without authorization for the reasons described herein. Plaid trafficked in passwords

                                             9   and similar information when it obtained control of banking credentials from as many as 200

                                            10   million distinct financial accounts with the intent of transferring them to its own massive database
R OBINS K APLAN LLP




                                            11   of user information, thus allowing Plaid access to Plaintiff and Class Members’ financial
            A TTORNEYS A T L AW




                                            12   institutions’ computers. In the alternative, Plaintiff trafficked in passwords and similar information
                          M OUNTAIN V IEW




                                            13   when, after acquiring Plaintiff and Class Members’ login credentials under false pretenses and

                                            14   using them to login to those individuals’ financial institutions, those institutions sent access tokens

                                            15   to Plaid, which access tokens Plaid then transferred to the Participating Apps.

                                            16          164.    On information and belief, because of the locations of Plaid, its servers, the 200

                                            17   million accounts for which Plaid acquired credentials and data, and the 11,000 financial institutions

                                            18   to which Plaid has access, Plaid’s trafficking activities affected interstate or foreign commerce.

                                            19              6. Plaid Caused Economic Loss in Excess of $5,000, as Well as other Damage

                                            20          165.    Plaintiff may bring a private right of action for economic damages resulting from
                                            21   Plaid’s violation of the CFAA, provided that they caused “loss to 1 or more persons during any 1-
                                            22   year period . . . aggregating at least $5,000 in value.” 18 U.S.C. 1030 (c)(4)(A)(i)(I). The CFAA
                                            23   defines the term “damage” to include “any impairment to the integrity or availability of data, a
                                            24   program, a system, or information.” 18 U.S.C. § 1030(e)(8). The CFAA defines the term “loss” to
                                            25   include “any reasonable cost to any victim, including the cost of responding to an offense,
                                            26   conducting a damage assessment, and restoring the data, program, system, or information to its
                                            27   condition prior to the offense, and any revenue lost, cost incurred, or other consequential damages
                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 47 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 48 of 59



                                             1   incurred because of interruption of service.” 18 U.S.C. 1030(e)(11).

                                             2          166.    Each of the violations detailed above caused economic loss to Plaintiff and Class

                                             3   Members that exceeds $5,000 per year individually or in the aggregate. In particular, Plaid caused

                                             4   losses to Plaintiff and Class Members by imposing unreasonable costs on them, including the cost

                                             5   of conducting damage assessments, restoring the data to its condition prior to the offense, and

                                             6   consequential damages they incurred by, inter alia, spending time conducting research to ensure

                                             7   that their identity had not been compromised and accounts reflect the proper balances.

                                             8          167.    Plaid’s violations damaged Plaintiff and Class Members in other ways as described

                                             9   herein. Plaintiff seeks such other relief as the Court may deem just and proper.

                                            10          168.    Plaintiff brings this cause of action within two years of the date of the discovery of
R OBINS K APLAN LLP




                                            11   their damages. Thus, this action is timely under 18 U.S.C. § 1030(g).
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                                                   FIFTH CAUSE OF ACTION
                                            13     Violation of California’s Comprehensive Data Access and Fraud Act (“CDAFA”), Pen.
                                                                                       Code § 502
                                            14

                                            15          169.    Plaintiff incorporates the substantive allegations contained in all prior and

                                            16   succeeding paragraphs as if fully set forth herein.

                                            17          170.    Plaintiff brings this claims on behalf of herself and the Nationwide Class or, in the

                                            18   alternative, the California Class, under California law.

                                            19          171.    A person violates the CDAFA if it commits one of 14 acts.

                                            20          172.    A person violates Cal. Penal Code §502(c)(1) if it “[k]nowingly accesses and

                                            21   without permission alters, damages, destroys, or otherwise uses . . . any data, computer, computer

                                            22   system, or computer network in order to either (A) devise or execute any scheme or artifice to

                                            23   defraud, deceive or extort, or (B) wrongfully control or obtain money, property or data.” (Emphasis

                                            24   added.) Plaid violated §502(c)(1) when it accessed Plaintiff and Class Members’ sensitive personal

                                            25   information and damaged and used Plaintiff and Class Members’ sensitive personal information.

                                            26   Plaid acted without permission for the reasons described herein. Plaintiff and Class Members had

                                            27   no notice, whether actual or constructive, that Plaid was a separate entity from the Participating

                                            28   Apps, and thus no notice that Plaid was operating; had no way to remove Plaid’s software; and do

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 48 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 49 of 59



                                             1   not have an opportunity to consent to Plaid’s access to their sensitive personal data each time that

                                             2   Plaid accesses it, which can be as often as 4-6 times per day. Plaid accessed and used this data in

                                             3   order to execute its scheme to defraud and deceive, because Plaid employed fraud and deceit to

                                             4   induce Plaintiff and Class Members to turn over their financial institution login credentials to Plaid.

                                             5   Additionally, Plaid accessed and used this data to wrongfully obtain money, property or data, both

                                             6   because it obtained the data under false pretenses and because it used the data to develop analytics

                                             7   products that it then sold to Participating Apps and other customers.

                                             8             173.   A person violates Cal. Penal Code §502(c)(2) if it “[k]nowingly accesses and

                                             9   without permission takes, copies, or makes use of any data from a computer, computer system, or

                                            10   computer network.” (Emphasis added.) Plaid violated §502(c)(2) when it accessed Plaintiff and
R OBINS K APLAN LLP




                                            11   Class Members’ sensitive personal information without permission as described herein, and made
            A TTORNEYS A T L AW




                                            12   use of Plaintiff and Class Members’ sensitive personal information without permission as described
                          M OUNTAIN V IEW




                                            13   herein.

                                            14             174.   A person violates Cal. Penal Code §502(c)(3) if it “[k]nowingly and without

                                            15   permission uses or causes to be used computer services.” (Emphasis added.) Plaid violated

                                            16   §502(c)(3) when it knowingly and without permission used or caused to be used the computer

                                            17   services of Plaintiff and Class Members’ financial institutions, as described herein.

                                            18             175.   A person violates Cal. Penal Code §502(c)(4) if it “[k]nowingly accesses and

                                            19   without permission adds, alters, damages, deletes, or destroys any data, computer software, or

                                            20   computer programs which reside or exist internal or external to a computer, computer system, or

                                            21   computer network.” (Emphasis added.) Plaid violated §502(c)(4) when it knowingly damaged

                                            22   Plaintiff and Class Members’ sensitive personal data, and damaged Plaintiff and Class Members’

                                            23   financial institutions’ computers, computers systems and computer networks, as described herein.

                                            24   Plaid acted without permission for the reasons described herein.

                                            25             176.   A person violates Cal. Penal Code §502(c)(6) if it “[k]nowingly and without

                                            26   permission provides or assists in providing a means of accessing a computer, computer system, or

                                            27   computer network in violation of this section.” (Emphasis added.) Plaid violated §502(c)(6) when

                                            28   it knowingly used Plaintiff and Class Members’ login credentials, which it obtained under false

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 49 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 50 of 59



                                             1   pretenses, and provided them to Plaintiff and Class Members’ financial institutions, as described

                                             2   herein. Plaid acted without permission for the reasons described herein.

                                             3           177.    A person violates Cal. Penal Code §502(c)(7) if it “[k]nowingly and without

                                             4   permission accesses or causes to be accessed any computer, computer system, or computer

                                             5   network.” (Emphasis added.) Plaid violated §502(c)(7) when it knowingly used Plaintiff and Class

                                             6   Members’ login credentials, which it obtained under false pretenses, to access the computers,

                                             7   computer systems and computer networks of Plaintiff and Class Members’ financial institutions,

                                             8   as described herein. Plaid acted without permission for the reasons described herein.

                                             9           178.    Plaid accessed the data, computers, computer systems and computer networks above

                                            10   in ways that circumvented technical or code-based barriers.
R OBINS K APLAN LLP




                                            11           179.    Plaintiff and Class Members are owners of the sensitive personal data that Plaid
            A TTORNEYS A T L AW




                                            12   collected, retained and sold, and suffered actual harm, injury, damage and loss as a result of Plaid’s
                          M OUNTAIN V IEW




                                            13   conduct, as described herein. Thus, Plaintiff and Class Members may bring a civil action for

                                            14   compensatory damages, including “expenditure[s] reasonably and necessarily incurred . . . to verify

                                            15   that . . . data was or was not altered, damaged or deleted by access.” Cal. Pen. Code §502(e)(1).

                                            16   Further, Plaid shall pay punitive and/or exemplary damages because its violations were willful. Id.

                                            17   § 502(e)(4). Plaintiff shall be entitled to reasonable attorney’s fees. Id. § 502(e)(2). Plaintiff also

                                            18   seeks such other relief as the Court may deem just and proper.

                                            19                                      SIXTH CAUSE OF ACTION
                                            20                                          Unjust Enrichment

                                            21           180.    Plaintiff incorporates the substantive allegations contained in all prior and

                                            22   succeeding paragraphs as if fully set forth herein.

                                            23           181.    Plaintiff brings this claim on behalf of herself and the Nationwide Class (referred to

                                            24   in this claim as “the Class”) under California law, or in the alternative, the law of the fifty states.

                                            25           182.    Plaid received benefits from Plaintiff and Class Members and unjustly retained those

                                            26   benefits at their expense.

                                            27           183.    In particular, Plaid received benefits from Plaintiff and Class Members in the form

                                            28   of the sensitive personal data that Plaid collected from Plaintiff and Class Members, without

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 50 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 51 of 59



                                             1   authorization and as a product of the deceitful conduct described herein. Plaid has compiled that

                                             2   data into an “immense” database, which it has packaged into various products that have provided

                                             3   Plaid with economic, intangible, and other benefits.

                                             4          184.    Plaid unjustly retained those benefits at the expense of Plaintiff and Class Members

                                             5   because Plaid’s conduct damaged Plaintiff and Class Members as described herein, all without

                                             6   providing any commensurate compensation to Plaintiff and the Class.

                                             7          185.    The benefits that Plaid derived from Plaintiff and Class Members rightly belong to

                                             8   Plaintiff and Class Members. It would be inequitable under unjust enrichment principles in

                                             9   California and every other state for Plaid to be permitted to retain any of the profit or other benefits

                                            10   it derived from the unfair and unconscionable methods, acts, and trade practices alleged in this
R OBINS K APLAN LLP




                                            11   Complaint.
            A TTORNEYS A T L AW




                                            12          186.    Plaid should be compelled to disgorge in a common fund for the benefit of Plaintiff
                          M OUNTAIN V IEW




                                            13   and Class Members all unlawful or inequitable proceeds it received, and such other relief as the

                                            14   Court may deem just and proper.

                                            15                                    SEVENTH CAUSE OF ACTION
                                            16       Violation of California’s Anti-Phishing Act of 2005, Cal. Bus. & Prof. Code § 22948.2
                                            17          187.    Plaintiff incorporates the substantive allegations contained in all prior and

                                            18   succeeding paragraphs as if fully set forth herein.

                                            19          188.    Plaintiff brings this claim on behalf of herself and the Nationwide Class or, in the

                                            20   alternative, the California Class.

                                            21          189.    The California Anti-Phishing Act of 2005 (the “Anti-Phishing Act”) makes it

                                            22   unlawful to use the Internet “to solicit, request, or take any action to induce another person to

                                            23   provide identifying information by representing itself to be a business without the authority or

                                            24   approval of the business.” Cal. Bus. & Prof. Code § 22948.2. “Identifying information” includes

                                            25   bank account numbers, account passwords, and “[a]ny other piece of information that can be used

                                            26   to access an individual’s financial accounts.” Cal. Bus. & Prof. Code § 22948.1(b). An individual

                                            27   who is adversely affected by a violation of Section 22948.2 may bring an action. Cal. Bus. & Prof.

                                            28   Code §22948.3(a)(2).

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 51 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 52 of 59



                                             1          190.    As described herein, Plaid violated the Anti-Phishing Act by representing itself to

                                             2   be Plaintiff and Class Members’ financial institutions. Plaid fraudulently and deceitfully

                                             3   impersonated those institutions in order to induce Plaintiff and Class Members to provide their

                                             4   login credentials to Plaid, as described herein. Plaid did so without obtaining the authority or

                                             5   approval of each financial institution.

                                             6          191.    Plaintiff and Class Members have been adversely affected by Plaid’s violations of

                                             7   the Anti-Phishing Act because Plaid engaged in this deceitful conduct in order to extract from

                                             8   Plaintiff and Class Members their login credentials and all of the transaction history and other data

                                             9   accessible with those credentials, as detailed above. Plaid caused actual injury harm, damage and

                                            10   loss to Plaintiff and Class Members for the reasons described herein.
R OBINS K APLAN LLP




                                            11          192.    Plaintiff and Class Members are entitled to relief under Cal. Bus. & Prof. Code
            A TTORNEYS A T L AW




                                            12   § 22948.3(a)(2), including $5,000 per violation, which damages should be trebled because Plaid
                          M OUNTAIN V IEW




                                            13   engaged in a pattern and practice of violating § 22948.2 (indeed, it is the essence of Plaid’s business

                                            14   model); an injunction against further violations; costs of suit and reasonable attorney’s fees; and

                                            15   such other relief as the Court may deem just and proper.

                                            16                                    EIGHTH CAUSE OF ACTION
                                            17    Violation of California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200
                                            18          193.    Plaintiff incorporates the substantive allegations contained in all prior and

                                            19   succeeding paragraphs as if fully set forth herein.

                                            20          194.    Plaintiff brings this claims on behalf of herself and the Nationwide Class or, in the

                                            21   alternative, the California Class.

                                            22          195.    Plaid’s conduct as alleged herein constitutes unlawful, unfair, and/or fraudulent

                                            23   business acts or practices as prohibited by the UCL.

                                            24              1. “Unlawful”
                                            25          196.    Plaid’s conduct constitutes an unlawful business practice within the meaning of the

                                            26   UCL because it violates, without limitation, the following: the CFAA, the SCA, the CDAFA, the

                                            27   GLBA’s Privacy Rule, CalFIPA, Cal. Pen. Code § 502, California’s Anti-Phishing Act of 2005,

                                            28   the CCPA, CalOPPA, Cal. Civ. Code § 1709 and Article 1, § 1 of the California Constitution.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 52 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 53 of 59



                                             1              2. “Unfair”

                                             2          197.    Plaid’s conduct separately constitutes an unfair business practice within the meaning

                                             3   of the UCL because Plaid’s practices have caused and are likely to cause substantial injury to the

                                             4   Plaintiff and the members of the Class that is not reasonably avoidable by them.

                                             5          198.    Plaid’s conduct, as alleged herein, is and was contrary to public policy, immoral,

                                             6   unethical, oppressive, unscrupulous and/or substantially injurious to consumers. Among other

                                             7   things, it is contrary to the public policy in favor of protecting consumer data in general and

                                             8   consumer financial data in particular. Any purported benefits arising out of Plaid’s conduct do not

                                             9   outweigh the harms caused to the victims of Plaid’s conduct.

                                            10          199.     Plaid’s conduct is also unfair because it is contrary to numerous legislatively
R OBINS K APLAN LLP




                                            11   declared policies, as set forth in the CFAA, the SCA, the CDAFA, the GLBA’s Privacy Rule,
            A TTORNEYS A T L AW




                                            12   CalFIPA, Cal. Pen. Code § 502, California’s Anti-Phishing Act of 2005, the CCPA, CalOPPA, Cal.
                          M OUNTAIN V IEW




                                            13   Civ. Code § 1709 and Article 1, § 1 of the California Constitution, which explicitly recognizes

                                            14   every individual’s right to privacy. Here, Plaid’s conduct not only violates the letter of the law, but

                                            15   also contravenes the spirit and purpose of each of those laws.

                                            16          200.    Plaid’s conduct is unfair because the harm to the victim outweighs any benefits.

                                            17   Plaid’s deceitful and illicit collection of Plaintiff and Class Members’ sensitive personal data are

                                            18   against public policy in a myriad of ways, including the statutes above that explicitly protect

                                            19   individuals’ privacy interests in their personal data in general and the data they store with their

                                            20   financial institutions in particular. The conduct alleged herein threatens an incipient violation of

                                            21   each of those laws and has both an actual and a threatened impact on competition.

                                            22          201.    Plaid’s conduct is unfair because Plaid’s Privacy Policy contained material

                                            23   misrepresentations and omitted material facts that were necessary to make the policy not false and

                                            24   misleading, as described herein.

                                            25          202.    Plaid’s conduct is unfair because the data it collected and the time for which it stored

                                            26   that data violate the principle of data minimization to which Plaid itself claims to subscribe, in

                                            27   particular because Plaid’s collection, storage and sale of Plaintiff and Class Members’ data is

                                            28   wholly disproportionate to that needed to provide the service Plaid ostensibly provided to Plaintiff

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 53 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 54 of 59



                                             1   and Class Members—namely, connecting their bank accounts to a Participating App.

                                             2                 3. “Fraudulent”
                                             3          203.      Plaid’s conduct, as described herein, constitutes a fraudulent business practice

                                             4   within the meaning of the UCL. Plaid has only been able to amass the mountain of data on which

                                             5   its business is based by deceiving Plaintiff and Class Members that they were using their login

                                             6   credentials to access their financial institutions directly, when in fact they were providing those

                                             7   credentials to Plaid for its own purposes. Plaid deceived Plaintiff and Class Members into thinking

                                             8   that the bank login protocol was “secure” and “private,” when it was not. Plaid designed its interface

                                             9   to deceive—and did deceive—Plaintiff and Class Members in order to fraudulently obtain access

                                            10   to their detailed financial histories going back as much as five years and going forward in
R OBINS K APLAN LLP




                                            11   perpetuity.
            A TTORNEYS A T L AW




                                            12          204.      Members of the public would likely have been deceived by Plaid’s actions. Plaintiff
                          M OUNTAIN V IEW




                                            13   and Class Members relied on and were harmed by those actions.

                                            14                 4. Injury
                                            15          205.      Plaintiff and Class Members have suffered injury in fact and lost money or property

                                            16   as a result of Plaid’s conduct as described herein.

                                            17          206.      Plaintiff and Class Members are entitled to equitable and injunctive relief including

                                            18   restitution and restitutionary disgorgement. Plaintiff is also entitled to an injunction prohibiting

                                            19   Plaid from collecting, storing and/or selling Plaintiff and Class Members’ sensitive personal data

                                            20   on a going forward basis, and requiring Plaid to destroy any login credentials that it obtained as a

                                            21   result of the conduct described herein. Plaintiff also seeks such other relief as the Court may deem

                                            22   just and proper.

                                            23                                        NINTH CAUSE OF ACTION

                                            24                                    Violation of Cal. Civ. Code § 1709

                                            25          207.      Plaintiff incorporates the substantive allegations contained in all prior and

                                            26   succeeding paragraphs as if fully set forth herein.

                                            27          208.      Plaintiff brings this claim on behalf of herself and the Nationwide Class or, in the

                                            28   alternative, the California Class.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 54 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 55 of 59



                                             1          209.    California Civil Code § 1709 provides that “[o]ne who willfully deceives another

                                             2   with intent to induce him to alter his position to his injury or risk, is liable for any damage which

                                             3   he thereby suffers.” A defendant violates §1709 if (i) it had a duty to disclose a material fact to the

                                             4   plaintiff; (ii) it intentionally concealed that fact with intent to defraud; (iii) plaintiff was unaware

                                             5   of that fact (and would have acted differently if he were aware), and (iv) plaintiff sustained some

                                             6   damage as a result. California Civil Code § 1710 defines “deceit” as “1. [t]he suggestion, as a fact,

                                             7   of that which is not true, by one who does not believe it to be true; 2. [t]he assertion, as a fact, of

                                             8   that which is not true, by one who has no reasonable ground for believing it to be true; 3. [t]he

                                             9   suppression of a fact, by one who is bound to disclose it, or who gives information of other facts

                                            10   which are likely to mislead for want of communication of that fact; or, 4. [a] promise, made without
R OBINS K APLAN LLP




                                            11   any intention of performing it.”
            A TTORNEYS A T L AW




                                            12          210.    Plaid engaged in various acts of deceit. Plaid either suggested that certain facts are
                          M OUNTAIN V IEW




                                            13   true which it knew were not true, or which it had no reasonable ground for believing to be true.

                                            14   Examples of such statements include but are not limited to statements (that Plaid either made itself

                                            15   or of which Plaid was aware) that Plaintiff and Class Members’ transmission of login credentials

                                            16   to their financial institutions were “secure” and “private,” when in fact Plaid was intercepting them;

                                            17   and that Plaid always acts in consumers’ best interests, when in fact it impairs the integrity of

                                            18   Plaintiff and Class Members’ sensitive personal data to their detriment and for Plaid’s benefit. Plaid

                                            19   suppresses facts and provides other facts that are likely to mislead, as described herein. Plaid also

                                            20   led Plaintiff and Class Members to believe that they were providing their credentials directly to

                                            21   their banks, when in fact Plaid knew that fact was not true because Plaintiff and Class Members

                                            22   were providing their credentials directly to Plaid.

                                            23          211.    Plaid willfully engaged in these acts of deceit with intent to induce Plaintiff and

                                            24   Class Members to alter their position to their injury or risk, namely by turning over their bank

                                            25   credentials to Plaid under false pretenses. Plaid had a duty to disclose these facts to Plaintiff and

                                            26   Class Members; it intentionally concealed those facts with intent to defraud; Plaintiff and Class

                                            27   Members were unaware of these facts, and would have acted differently if they were aware; and

                                            28   Plaintiff and Class Members sustained damage as a result.

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 55 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 56 of 59



                                             1           212.    Plaintiff and Class Members seek recovery of their resulting damages, including

                                             2   economic damages, restitution, and disgorgement, as well as punitive damages and such other relief

                                             3   as the Court may deem just and proper.

                                             4                                        TENTH CAUSE OF ACTION

                                             5                                                 Negligence

                                             6           213.    Plaintiff incorporates the substantive allegations contained in all prior and

                                             7   succeeding paragraphs as if fully set forth herein.

                                             8           214.    Plaintiff brings this claim on behalf of herself and the Nationwide Class (referred to

                                             9   in this claim as “the Class”) under California law, or in the alternative, the law of the fifty states.

                                            10           215.    Plaid owed legal duties to Plaintiff and Class Members, including the duty to timely
R OBINS K APLAN LLP




                                            11   disclose the full scope and extent of its data practices. Timely disclosure was necessary to enable
            A TTORNEYS A T L AW




                                            12   Plaintiff and Class Members to, among other things, monitor their online presence to ensure it has
                          M OUNTAIN V IEW




                                            13   not been coopted for illicit purposes; undertake appropriate measures to avoid unauthorized charges

                                            14   on their financial accounts; purchase credit monitoring services; change or cancel any credentials

                                            15   they maintained with online or mobile accounts for their financial accounts; and/or delete the

                                            16   accounts they maintained with Participating Apps. Plaid also had duties to minimize its data

                                            17   collections; to take reasonable security measures to protect Plaintiff and Class Members’ data,

                                            18   including by encrypting any transfer of such data; and to exercise control and oversight over third

                                            19   parties to whom it sold that data.

                                            20           216.    Plaid has acknowledged these duties as described herein.

                                            21           217.    Plaid breached its duties by failing to disclose to Plaintiff and Class Members the

                                            22   full extent of or sufficient detail regarding its data practices; by collecting and retaining far more

                                            23   data than was necessary for the services that it provided to Plaintiff and Class Members; by

                                            24   continuing to collect such data after Plaid provided any service to Plaintiff and Class Members; for

                                            25   failing to encrypt or otherwise prevent unauthorized access to that data; by removing such data

                                            26   from the secure banking environment; by failing to require sufficient disclosures in the Plaid Link

                                            27   software that it embeds in the Participating Apps; and by failing to exercise any oversight over third

                                            28   parties to whom Plaid sold Plaintiff and Class Members’ data, including when packaged into the

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF                - 56 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 57 of 59



                                             1   analytics products as described herein.

                                             2          218.     Plaid’s violation of its duties caused Plaintiff and the other Class Members’ actual

                                             3   harm and damages, as described herein.

                                             4          219.     It was foreseeable that Plaid’s conduct would injure Plaintiff and Class Members.

                                             5   Indeed, such injuries were more than foreseeable; they are the heart of Plaid’s business model.

                                             6          220.     At all relevant times, Plaintiff and Class Members acted lawfully and with due care

                                             7   and did not contribute to the injuries suffered.

                                             8          221.     Plaintiff and Class Members seek recovery of their resulting damages, including

                                             9   economic damages, restitution, and disgorgement. Plaid’s negligence constituted a willful and

                                            10   conscious disregard of the rights of Plaintiff and the Class members, such that an award of punitive
R OBINS K APLAN LLP




                                            11   damages is appropriate. Plaintiff also seeks such other relief as the Court deems just and proper.
            A TTORNEYS A T L AW




                                            12
                          M OUNTAIN V IEW




                                                 XI.    PRAYER FOR RELIEF
                                            13          222.     Plaintiff requests that judgment be entered against Plaid and that the Court grant the

                                            14   following:

                                            15                1. An order determining that this action may be maintained as a class action under
                                                                 Rule 23 of the Federal Rules of Civil Procedure, that Plaintiff is Class
                                            16                   Representative, and that Class notice be promptly issued;
                                            17                2. Judgment against Plaid for Plaintiff and Class Members’ asserted claims for relief;
                                            18                3. Appropriate declaratory relief against Plaid;
                                            19                4. Equitable and injunctive relief requiring Plaid to:
                                            20                   a) purge the data it has unlawfully collected, including Plaintiff’s and all Class
                                                                    Members’ login credentials and transaction data;
                                            21
                                                                 b) cease using any login credentials to access any financial institution;
                                            22
                                                                 c) implement a permission protocol that complies with the industry-standard of
                                            23                      OAuth 2.0, including by providing that Plaid shall not obtain or retain any user
                                                                    credentials;
                                            24
                                                                 d) plainly and conspicuously disclose, on the first screen of the Plaid Link
                                            25                      software, as it appears in any Participating App:
                                            26                           1) that Plaid is a third party data aggregator providing connection services
                                                                            to consumers’ financial institutions for the purpose of collecting private
                                            27                              data from their financial institutions;
                                            28                           2) that Plaid will not collect or retain any data beyond what is necessary to
                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 57 -
                                                   Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 58 of 59



                                             1                           provide that service to consumers; and

                                             2                       3) that it is not necessary for consumers to use Plaid in order to connect
                                                                        their banks to the Participating Apps;
                                             3
                                                              e) notify all former, current and future users of Plaid of the full scope and extent
                                             4                   of its previous data practices and its revisions to those practices;

                                             5                f) obtain, before it connects with a consumer’s financial account, affirmative
                                                                 permission from the consumer for each action Plaid takes in connection with
                                             6                   the account, including accessing, copying, selling, storing, and using data;

                                             7                g) require, before it connects with a consumer’s financial account, that the
                                                                 consumer review the full text of Plaid’s Privacy Policy, acknowledge all of the
                                             8                   terms and conditions by checking boxes to indicate consent to all material
                                                                 provisions, affirmatively agree to any collection, retention or sale of data, and
                                             9                   acknowledge receipt and approval of the notice;

                                            10                h) obtain a consumer’s affirmative consent each time Plaid accesses that
                                                                 consumer’s financial account and financial data; and
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                              i) notify consumers of Plaid’s actions to remedy its unlawful conduct alleged
                                            12                   herein, and steps consumers can take to prevent future and additional privacy
                          M OUNTAIN V IEW




                                                                 invasions by Plaid and other actors to whom Plaid has sold or otherwise
                                            13                   delivered their personal information;

                                            14            5. Equitable and injunctive relief enjoining Plaid from:

                                            15                j) accessing, attempting to access, or procuring transmission of any consumer’s
                                                                 identifying information through their financial accounts;
                                            16
                                                              k) representing that any solicitation, request, or action by Plaid is being done by a
                                            17                   financial institution;

                                            18                l) retaining any copies, electronic or otherwise, of any identifying information
                                                                 obtained through the scheme alleged herein;
                                            19
                                                              m) retaining any copies, electronic or otherwise, of any other information obtained
                                            20                   from any of Plaintiff or Class Members’ financial institutions using identifying
                                                                 information obtained through the scheme alleged herein; and
                                            21
                                                              n) engaging in any unlawful activities alleged herein;
                                            22
                                                          6. An order awarding Plaintiff and Class Members actual, compensatory, statutory,
                                            23               special and/or incidental damages as well as restitution;

                                            24            7. An order requiring Plaid to pay punitive, dignitary, and exemplary damages;

                                            25            8. An order requiring Plaid to pay pre-judgment and post-judgment interest;

                                            26            9. Reasonable attorney’s fees and costs reasonably incurred; and

                                            27            10. Any and all other and further relief to which Plaintiff and the Classes may be
                                                              entitled.
                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF            - 58 -
                                                    Case 3:20-cv-04230-SK Document 1 Filed 06/25/20 Page 59 of 59



                                             1   XII.    DEMAND FOR JURY TRIAL

                                             2           223.    Plaintiff demands a trial by jury, pursuant to Federal Rule of Civil Procedure 38(b),

                                             3   of all issues so triable.

                                             4

                                             5   DATED: June 25, 2020                                    ROBINS KAPLAN LLP

                                             6                                                    By: /s/ Aaron M. Sheanin
                                                                                                      Michael F. Ram (SBN 104805)
                                             7                                                        Aaron M. Sheanin (SBN 214472)
                                                                                                      mram@robinskaplan.com
                                             8                                                        asheanin@robinskaplan.com
                                             9                                                        2440 W El Camino Real, Suite 100
                                                                                                      Mountain View, CA 94040
                                            10                                                        Telephone: (650) 784-4040
R OBINS K APLAN LLP




                                            11                                                           Kellie Lerner (Pro Hac Vice to be filed)
            A TTORNEYS A T L AW




                                                                                                         Hollis Salzman (Pro Hac Vice to be filed)
                                            12
                          M OUNTAIN V IEW




                                                                                                         William Reiss (Pro Hac Vice to be filed)
                                            13                                                           David Rochelson (Pro Hac Vice to be filed)
                                                                                                         klerner@robinskaplan.com
                                            14                                                           hsalzman@robinskaplan.com
                                                                                                         wreiss@robinskaplan.com
                                            15                                                           drochelson@robinskaplan.com
                                                                                                         399 Park Avenue, Suite 3600
                                            16                                                           New York, NY 10022
                                            17                                                           Telephone: (212) 980-7400

                                            18                                                           Attorneys for Plaintiff and the Proposed
                                                                                                         Classes
                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                 COMPLAINT FOR DAMAGES AND
                                                 DECLARATORY AND EQUITABLE RELIEF               - 59 -
